




--------------------------------------------------------------------------------



lcifourthamendedandre_image1.jpg [lcifourthamendedandre_image1.jpg]
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
December 14, 2018
among
LCI INDUSTRIES,
LIPPERT COMPONENTS, INC.,
The Foreign Borrowers from time to time party hereto,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
WELLS FARGO BANK, N.A.,
as Syndication Agent
and
BANK OF AMERICA, N.A.,
as Documentation Agent
___________________________
JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Lead Arrangers



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page


ARTICLE I.
Definitions
1


 
SECTION 1.01
 
Defined Terms
1


 
SECTION 1.02
 
Classification of Loans and Borrowings
32


 
SECTION 1.03
 
Terms Generally
32


 
SECTION 1.04
 
Accounting Terms; GAAP
32


 
SECTION 1.05
 
Interest Rates; LIBOR Notification
33


 
SECTION 1.06
 
Exchange Rates
33


 
SECTION 1.07
 
Certain Additional Borrowers; Removal of Foreign Borrowers
34


ARTICLE II.
The Credits
36


 
SECTION 2.01
 
Commitments
36


 
SECTION 2.02
 
Loans and Borrowings
36


 
SECTION 2.03
 
Requests for Borrowings
37


 
SECTION 2.04
 
Increase in Commitments
38


 
SECTION 2.05
 
[Reserved.]
39


 
SECTION 2.06
 
Letters of Credit
39


 
SECTION 2.07
 
Funding of Borrowings
45


 
SECTION 2.08
 
Interest Elections
46


 
SECTION 2.09
 
Termination and Reduction of Commitments
47


 
SECTION 2.10
 
Repayment of Loans; Evidence of Debt
48


 
SECTION 2.11
 
Prepayment of Loans
48


 
SECTION 2.12
 
Fees
49


 
SECTION 2.13
 
Interest
50


 
SECTION 2.14
 
Alternate Rate of Interest
51


 
SECTION 2.15
 
Increased Costs
53


 
SECTION 2.16
 
Break Funding Payments
54


 
SECTION 2.17
 
Withholding of Taxes; Gross-Up
55


 
SECTION 2.18
 
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
60


 
SECTION 2.19
 
Mitigation Obligations; Replacement of Lenders
61


 
SECTION 2.20
 
Defaulting Lenders
63


 
SECTION 2.21
 
Extension of Maturity Date
65


 
SECTION 2.22
 
Refinancing Amendments
67


ARTICLE III.
Representations and Warranties
68


 
SECTION 3.01
 
Organization; Powers
68


 
SECTION 3.02
 
Authorization; Enforceability
68


 
SECTION 3.03
 
Governmental Approvals; No Conflicts; No Default
68


 
SECTION 3.04
 
Financial Condition; No Material Adverse Change
69


 
SECTION 3.05
 
Properties
69


 
SECTION 3.06
 
Litigation and Environmental Matters
69


 
SECTION 3.07
 
Compliance with Laws and Agreements; No Default
70


 
SECTION 3.08
 
Investment Company Status
70


 
SECTION 3.09
 
Taxes
70


 
SECTION 3.10
 
ERISA
70


 
SECTION 3.11
 
Disclosure
70





730424113
-i-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
SECTION 3.12
 
Anti-Corruption Laws and Sanctions
71


 
SECTION 3.13
 
EEA Financial Institutions
71


 
SECTION 3.14
 
Plan Assets; Prohibited Transactions
71


 
SECTION 3.15
 
Margin Regulations
71


 
SECTION 3.16
 
Solvency
71


 
SECTION 3.17
 
Security Documents
72


 
SECTION 3.18
 
Subsidiaries
72


 
SECTION 3.19
 
Labor Matters
72


 
SECTION 3.20
 
SEC Matters
72


 
SECTION 3.21
 
Restrictive Agreements
72


 
SECTION 3.22
 
Centre of Main Interests
72


 
SECTION 3.23
 
Tax Residency
73


ARTICLE IV.
Conditions
73


 
SECTION 4.01
 
Effective Date
73


 
SECTION 4.02
 
Each Credit Event
74


ARTICLE V.
Affirmative Covenants
75


 
SECTION 5.01
 
Financial Statements; Ratings Change and Other Information
75


 
SECTION 5.02
 
Notices of Material Events
77


 
SECTION 5.03
 
Existence; Conduct of Business
78


 
SECTION 5.04
 
Payment of Obligations
78


 
SECTION 5.05
 
Maintenance of Properties; Insurance
78


 
SECTION 5.06
 
Books and Records; Inspection Rights
78


 
SECTION 5.07
 
Compliance with Laws
78


 
SECTION 5.08
 
Use of Proceeds and Letters of Credit
78


 
SECTION 5.09
 
Accuracy of Information
79


 
SECTION 5.10
 
Additional Guarantors; Additional Collateral; Additional Parties to
Subordination Agreement
79


 
SECTION 5.11
 
Further Assurances
80


ARTICLE VI.
Negative Covenants
81


 
SECTION 6.01
 
Indebtedness
81


 
SECTION 6.02
 
Liens
83


 
SECTION 6.03
 
Fundamental Changes
86


 
SECTION 6.04
 
Dispositions
86


 
SECTION 6.05
 
Investments, Loans, Advances, Guarantees and Acquisitions
88


 
SECTION 6.06
 
Swap Agreements
90


 
SECTION 6.07
 
Restricted Payments
90


 
SECTION 6.08
 
Transactions with Affiliates
90


 
SECTION 6.09
 
Restrictive Agreements
91


 
SECTION 6.10
 
Certain Financial Covenants
92


 
SECTION 6.11
 
Amendment of Certain Documents
92


 
SECTION 6.12
 
Use of Proceeds
93


 
SECTION 6.13
 
Centre of Main Interest
93


ARTICLE VII.
Events of Default
93





730424113
-ii-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
SECTION 7.01
 
Events of Default
93


 
SECTION 7.02
 
Remedies Upon an Event of Default
95


 
SECTION 7.03
 
Application of Payments
97


ARTICLE VIII.
The Administrative Agent
98


 
SECTION 8.01
 
Authorization and Action
98


 
SECTION 8.02
 
Administrative Agent’s Reliance, Indemnification, Etc
101


 
SECTION 8.03
 
Posting of Communications
103


 
SECTION 8.04
 
The Administrative Agent Individually
104


 
SECTION 8.05
 
Successor Administrative Agent
104


 
SECTION 8.06
 
Acknowledgements of Lenders and Issuing Banks
105


 
SECTION 8.07
 
Collateral Matters
106


 
SECTION 8.08
 
Credit Bidding
107


 
SECTION 8.09
 
Certain ERISA Matters
108


ARTICLE IX.
Miscellaneous
110


 
SECTION 9.01
 
Notices
110


 
SECTION 9.02
 
Waivers; Amendments
111


 
SECTION 9.03
 
Expenses; Indemnity; Damage Waiver
112


 
SECTION 9.04
 
Successors and Assigns
114


 
SECTION 9.05
 
Survival
120


 
SECTION 9.06
 
Counterparts; Integration; Effectiveness; Electronic Execution
120


 
SECTION 9.07
 
Severability
121


 
SECTION 9.08
 
Right of Setoff
121


 
SECTION 9.09
 
Governing Law; Jurisdiction; Consent to Service of Process
121


 
SECTION 9.10
 
WAIVER OF JURY TRIAL
122


 
SECTION 9.11
 
Headings
122


 
SECTION 9.12
 
Confidentiality
122


 
SECTION 9.13
 
Material Non-Public Information
123


 
SECTION 9.14
 
Interest Rate Limitation
124


 
SECTION 9.15
 
No Fiduciary Duty, etc
124


 
SECTION 9.16
 
USA PATRIOT Act
125


 
SECTION 9.17
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
125


 
SECTION 9.18
 
Judgment Currency
126


 
SECTION 9.19
 
Intercreditor Agreements
126















730424113
-iii-
 




--------------------------------------------------------------------------------










SCHEDULES:
Schedule 2.01A – Commitments
Schedule 2.01B – Letter of Credit Commitments
Schedule 2.01C – Initial Guarantors
Schedule 2.05 – Existing Letters of Credit
Schedule 3.18 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.05 – Existing Investments
Schedule 6.09 – Existing Restrictions
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Interest Election Request
Exhibit D – [RESERVED]
Exhibit E-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit E-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F – Form of Omnibus Reaffirmation






730424113
-v-
 






--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 14, 2018 (as
it may be amended or modified from time to time, this “Agreement”), among LCI
INDUSTRIES, a Delaware corporation, LIPPERT COMPONENTS, INC., a Delaware
corporation, LCI INDUSTRIES B.V., a Netherlands limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) having its statutory seat
(statutaire zetel) in Amsterdam, the Netherlands and registered with the Dutch
Trade Register (Kamer van Koophandel) under number 70655421, LCI Industries
C.V., a Netherlands limited partnership (commanditaire vennootschap) having its
official seat in Elkhart Indiana, the United States of America and registered
with the Dutch Trade Register (Kamer van Koophandel) under number 70630518, each
other FOREIGN BORROWER from time to time party hereto, the LENDERS party hereto,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Company, Lippert, certain other borrowers, certain lenders and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement, dated as of April 27, 2016 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”). The parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as follows:


ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Additional Refinancing Lender” has the meaning assigned to it in Section
2.22(a).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.





--------------------------------------------------------------------------------





“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).
“Agreement” has the meaning assigned to it in the preamble to this Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.
“Alternative Currency” means Pounds Sterling, Canadian Dollars, Euros,
Australian Dollars and any additional currencies determined after the Effective
Date by mutual agreement of the Borrowers, Lenders and Administrative Agent;
provided that each such currency is a lawful currency that is readily available,
freely transferable and not restricted, able to be converted into dollars and
available in the London interbank deposit market.
“Alternative Currency Exposure” means, with respect to any Lender at any time,
the Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Alternative Currency Loans and Alternative Currency LC Exposure at such
time.
“Alternative Currency LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Alternative Currency Letters of
Credit at such time plus (b) the aggregate amount of all LC Disbursements in
respect of Alternative Currency Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The Alternative
Currency LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total Alternative Currency LC Exposure at such time.
“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.
“Alternative Currency Loan” means a Loan denominated in an Alternative Currency.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Party” has the meaning assigned to it in Section 8.03(c).


730424113
-2-
 




--------------------------------------------------------------------------------





“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency/CDOR/AUD Screen Rate Spread” or
“Commitment Fee Rate”, as the case may be, determined by reference to the Total
Adjusted Leverage Ratio as set forth in the most recent compliance certificate
received by the Administrative Agent pursuant to Section 5.01(c):
Category
Total Net Leverage Ratio
ABR
Spread
Eurocurrency/CDOR/ AUD Screen Rate
Spread
Commitment Fee
Rate
Category 1


≥ 2.25 to 1.0
0.625%
1.625%
0.225%
Category 2


< 2.25 to 1.0
and > 1.75 to 1.0
0.375%
1.375%
0.200%
Category 3


< 1.75 to 1.0
and > 1.25 to 1.0
0.125%
1.125%
0.175%
Category 4
< 1.25 to 1.0
0.000%
0.875%
0.15%



From the Effective Date until the date that a compliance certificate is required
to be delivered pursuant to Section 5.01(c) for the fiscal quarter of the
Company ending December 31, 2018, Category 4 shall apply. Any increase or
decrease in the Applicable Rate resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a compliance certificate is delivered pursuant to
Section 5.01(c); provided, however, that if a compliance certificate is not
delivered when due in accordance with such Section, then Category 1 shall apply
as of the first Business Day after the date on which such compliance certificate
was required to have been delivered until the date such compliance certificate
is delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.13(c).
“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).
“Approved Fund” has the meaning assigned to it in Section 9.04(b).


730424113
-3-
 




--------------------------------------------------------------------------------





“Arrangers” means each of JPMorgan Chase Bank, N.A. and Wells Fargo Securities,
LLC in their capacities as joint bookrunners and joint lead arrangers hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.
“AUD Screen Rate” means with respect to any Interest Period, the average bid
reference rate administered by ASX Benchmarks Pty Limited (ACN 616 075 417) (or
any other Person that takes over the administration of such rate) for Australian
dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period. If
the AUD Screen Rate shall be less than zero, the AUD Screen Rate shall be deemed
to be zero for purposes of this Agreement.
“Australian Dollars” means lawful money of Australia.
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided or
which may be provided to any Loan Party by any Lender or any of its Affiliates
(or Person that was a Lender or Affiliate of a Lender at the time it provided or
began providing such services): (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards, (c) merchant processing services and (d) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired


730424113
-4-
 




--------------------------------------------------------------------------------





(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Borrowers” means, collectively, Lippert and each Foreign Borrower..
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


730424113
-5-
 




--------------------------------------------------------------------------------





“Calculation Date” means (a) the first Business Day preceding each date on which
a Borrowing or a Letter of Credit denominated in Pounds Sterling occurs or is
issued or increased, respectively, (b) the second Business Day preceding each
date on which a Borrowing or a Letter of Credit denominated in any Alternative
Currency (other than Pounds Sterling) occurs or is issued or increased,
respectively, and (c) the last Business Day of each calendar quarter unless,
during the five (5) Business Day period prior to such last Business Day of such
calendar quarter, a Calculation Date occurred pursuant to either clause (a) or
(b) of this definition.
“Canadian Dollar” means lawful money of Canada.
“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for thirty (30) day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto time on
such day, plus 1% per annum; provided, that if any the above rates shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Any change in the Canadian Prime Rate due to a change in the PRIMCAN Index or
the CDOR shall be effective from and including the effective date of such change
in the PRIMCAN Index or CDOR, respectively.
“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP, be included as capital expenditures on the consolidated
statement of cash flows for the Company and its consolidated Subsidiaries during
such period (including the amounts of assets leased under any Capital Lease
Obligation during such period), less the net proceeds received by such Persons
during such period from sales of fixed tangible assets as reflected on the
consolidated statement of cash flow for that period.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion),


730424113
-6-
 




--------------------------------------------------------------------------------





rounded to the nearest 1/100th of 1% (with .005% being rounded up), as of 10:15
a.m. Toronto local time on the first day of such Interest Period and, if such
day is not a business day, then on the immediately preceding business day (as
adjusted by Administrative Agent after 10:15 a.m. Toronto local time to reflect
any error in the posted rate of interest or in the posted average annual rate of
interest). If the CDOR Screen Rate shall be less than zero, the CDOR Screen Rate
shall be deemed to be zero for purposes of this Agreement.
“CFC” shall have the meaning set forth in Section 5.10.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof, excluding management personnel as
listed in the proxy statement dated April 10, 2018 of the Company), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
the acquisition after the Effective Date of direct or indirect Control of the
Company by any Person or group; (c) the failure of (i) the Company to directly
own 100% of the Equity Interests of Lippert or (ii) each of the Company and
Lippert to own, directly or indirectly, 100% of the Equity Interests of any
Foreign Borrower (other than directors’ qualifying shares as required by law),
except in the case of this clause (ii) as a result of a transaction permitted by
Section 6.03 of this Agreement.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.
“Charges” has the meaning assigned to it in Section 9.14.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any property or rights in which, pursuant to the Security
Documents, there has been granted (or purported to have been granted) to the
Collateral Agent for the ratable benefit of the Lenders, a security interest or
hypothec.


730424113
-7-
 




--------------------------------------------------------------------------------





“Collateral Agent” means JPMorgan Chase Bank, N.A., as Collateral Agent under
the Pledge Agreement.
“Commitment” means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name, or in the Assignment and Assumption
or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its Commitment,
as applicable, and giving effect to (a) any reduction in such amount from time
to time pursuant to Section 2.09, (b) any increase in such amount from time to
time pursuant to Section 2.04, or (c) any reduction or increase in such amount
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04; provided, that at no time shall the Revolving Credit Exposure of
any Lender exceed its Commitment. The initial aggregate amount of the Lenders’
Commitments is $ 600,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to it in Section 8.03(c).
“Company” means LCI Industries, a Delaware corporation.
“Company Guarantee” means the Fourth Amended and Restated Guarantee Agreement,
dated as of April 27, 2016, between the Company and the Administrative Agent.
“Competitor” means any Person (including a Customer) that engages in the same or
substantially similar line or lines of business (whether in whole or in any
part, vertically or horizontally) as those lines of business in which the
Company and its Subsidiaries are engaged as of the Effective Date or such other
reasonably related line or lines of business in which the Company or any of its
Subsidiaries may be engaged after the Effective Date, and which provides
products and/or services that are the same as, substantially similar to (in
terms of type, brand or purpose) or a competitive alternative for, the products
and/or services offered by the Company and its Subsidiaries as of the Effective
Date or such other reasonably related or adjacent products and/or services which
the Company or any of its Subsidiaries offer after the Effective Date.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Indebtedness” means, as of the date of determination, without
duplication, all Indebtedness owed or guaranteed by any Loan Party and any of
their respective Subsidiaries (but shall not include the undrawn amount of any
Letters of Credit), determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for the period in issue all net interest
expense of the Company and its Subsidiaries, whether paid or accrued, without
duplication, determined on a consolidated basis in accordance with GAAP.


730424113
-8-
 




--------------------------------------------------------------------------------





“Consolidated Net Worth” means Consolidated Total Assets minus total liabilities
of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Total Assets” means, as of the date of determination, the total
assets of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement Refinancing Indebtedness” means loans and commitments under
this Agreement incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, existing Revolving Loans (and
Commitments) or Incremental Term Loans, or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (a) such Credit
Agreement Refinancing Indebtedness shall be documented pursuant to this
Agreement and shall be pari passu in right of payment and security with the
then-existing Obligations, (b) such Credit Agreement Refinancing Indebtedness
shall have such economic terms, including maturity dates, amortization
schedules, interest rates, upfront fees and original discount, as may be agreed
between Lippert and the Lenders providing such Credit Agreement Refinancing
Indebtedness; provided that the final maturity date of such Credit Agreement
Refinancing Indebtedness shall not be earlier than the then-latest maturity date
with respect to any then-existing commitments and loans hereunder, (c) all other
terms applicable to such Credit Agreement Refinancing Indebtedness (other than
those specified in clauses (a) and (b) above) shall not be more restrictive
(taken as a whole) than those applicable to the existing commitments and loans,
except to the extent (i) this Agreement shall be modified to grant the as the
existing commitments and loans the benefit of such more restrictive provisions,
(ii) applicable solely to periods after the latest maturity date with respect to
the existing commitments and loans hereunder in effect at the time of incurrence
or issuance of such Credit Agreement Refinancing Indebtedness or (iii) as
otherwise agreed by the Administrative Agent in its reasonable discretion, (d)
such Credit Agreement Refinancing Indebtedness shall not have a greater
principal amount than the principal amount of the applicable Refinanced Debt
plus accrued interest, fees, premiums (if any) and penalties thereon and fees,
discounts and expenses associated with the refinancing (or, in the case of any
Credit Agreement Refinancing Indebtedness in the form of Refinancing Revolving
Commitments, shall not be in an amount greater than the aggregate amount of
revolving commitments constituting the applicable Refinanced Debt plus accrued
interest, fees, premiums (if any) and penalties thereon and fees, discounts and
expenses associated with the refinancing) and (e) such Refinanced Debt shall be
repaid or repurchased, all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, and all commitments thereunder
terminated, in each case to the extent of such refinancing on the date such
Credit Agreement Refinancing Indebtedness is incurred or obtained.
“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.
“Customer” means any Person as to which, with or to whom, within the 24-month
period immediately preceding the date of determination: (i) any products or
services were provided by the


730424113
-9-
 




--------------------------------------------------------------------------------





Company or any of its Subsidiaries, or (ii) any contract was entered into with
the Company or any of its Subsidiaries for the provision of any products or
services to such Person by the Company or such Subsidiary; provided in each case
that any such products or services are substantially similar to or reasonably
related or adjacent to products or services being offered by the Company or any
Subsidiary on the Effective Date or such other reasonably related or adjacent
products and/or services which the Company or any of its Subsidiaries offer
after the Effective Date.
“Debt Service Coverage Ratio” means, on any date, the ratio of (i) (A) EBITDA of
the Company and its Subsidiaries for the period of four consecutive fiscal
quarters ending on or most recently prior to such date minus (B) Capital
Expenditures made by the Company and its Subsidiaries during such four fiscal
quarter period minus (C) cash taxes paid by the Company and its Subsidiaries for
such period minus (D) the aggregate amount of Restricted Payments (excluding
common stock dividends and inter-company Restricted Payments), to (ii) the sum
of (A) the current portion of Consolidated Indebtedness (as determined as of
such date) plus (B) the Consolidated Interest Expense for such period.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.
“Designated Lender” has the meaning assigned to it in Section 2.07(c).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other


730424113
-10-
 




--------------------------------------------------------------------------------





disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Disqualified Institution” means, on any date, any Person that is a Competitor
of the Company, Lippert or any of their respective Subsidiaries and that is
designated by Lippert as a “Disqualified Institution” by written notice
delivered to the Administrative Agent (a) on or prior to the date hereof or (b)
not less than ten Business Days prior to such date; provided that “Disqualified
Institutions” shall exclude any Person that Lippert has designated as no longer
being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”)
source on the Business Day (Central time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its reasonable discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its reasonable discretion.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S., any state thereof or the District of Columbia.
“Dutch Borrower” means LCI Industries C.V., LCI Industries B.V. and each other
Person organized under the laws of the Netherlands that joins this Agreement as
a Foreign Borrower.


730424113
-11-
 




--------------------------------------------------------------------------------





“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Consolidated Interest Expense for such period, (ii)
income tax expense for such period net of tax refunds, (iii) all amounts
attributable to depreciation and amortization expense for such period, (iv) any
extraordinary losses or charges for such period, (v) any other non-cash charges
for such period (but excluding any non-cash charge in respect of an item that
was included in Net Income in a prior period), and (vi) transactions costs
(including fees and premiums (x) related to the Loan Documents, the Prudential
Shelf Agreement and related documents and the transactions contemplated thereby
and (y) in connection with the issuance or offering of Equity Interests,
acquisitions and similar investments, dispositions of any Person or all or
substantially all of the assets or division or product line of any Person,
recapitalizations, mergers, consolidations or amalgamations, option buyouts or
incurrences, repayments, refinancings, amendments or modifications of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transactions (or any of the foregoing transactions that are proposed and not
consummated), in an aggregate amount under this clause (vi) not to exceed
$5,000,000 in any period of four consecutive fiscal quarters minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(v)
taken in a prior period and (ii) any extraordinary gains and any non-cash items
of income for such period, all calculated for the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP, and plus (or minus) adjustments
for acquisitions and dispositions as set forth in the definition of Pro Forma
Basis.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“EMU Legislation” means the legislative measures of the European Union for the
introduction or changeover to, or operation of, the Euro in one or more member
states.


730424113
-12-
 




--------------------------------------------------------------------------------





“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.


730424113
-13-
 




--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the single currency unit of the participating states of the
European Union as constituted by the Treaty on European Union and as referred to
in the EMU Legislation.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Rate” means on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m., London time, on such day on the Reuters World
Currency Page for such Alternative Currency. In the event that such rate does
not appear on such day on any Reuters World Currency Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon in writing by the Administrative
Agent and the applicable Borrower, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its Alternative
Currency exchange operations in respect of such Alternative Currency are then
being conducted, at or about 11:00 a.m., London time, on such date for the
purchase of dollars for delivery two (2) Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the applicable
Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed


730424113
-14-
 




--------------------------------------------------------------------------------





on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Company under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any withholding Taxes imposed under
FATCA.
“Existing Credit Agreement” has the meaning assigned to it in the recital to
this Agreement.
“Existing Letters of Credit” means those letters of credit issued for the
account of Lippert pursuant to the Existing Credit Agreement, which letters of
credit are more particularly described on Schedule 2.05.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.21(a).
“Extending Lender” has the meaning assigned to such term in Section 2.21(b)(ii).
“Extension Request” means a written request from Lippert to the Administrative
Agent requesting an extension of the Maturity Date pursuant to Section 2.21.
“Facility” means, when referring to any facility of commitments and related
loans hereunder, shall mean, (i) the initial Loans and Commitments hereunder,
(ii) any Facility of Refinancing Loans and Commitments resulting from a
Refinancing Amendment, (iii) any Facility of Refinancing Term Loans resulting
from a Refinancing Amendment, (iv) any facility of Incremental Term Loans and
(v) any Facility resulting from an extension of the maturity of all or a portion
of any then-existing Facility of commitments and related loans hereunder.
“Fair Market Value” means at any time and with respect to any property, the sale
value of such property that would reasonably be estimated to be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell) as
determined by the Company or the relevant Subsidiary in good faith.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


730424113
-15-
 




--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Fitch” means Fitch Ratings Inc.
“Foreign Lender” means (a) with respect to a Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to a Borrower that is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.
“Foreign Borrower” shall have the meaning set forth in Section 1.07, and shall
include each Dutch Borrower and each other Person joined to this Agreement as a
Foreign Borrower.
“Foreign Borrower Sublimit” means an amount equal to $250,000,000.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America or the Netherlands, as applicable.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or


730424113
-16-
 




--------------------------------------------------------------------------------





obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means, collectively, the Company Guarantee and the
Subsidiary Guarantee.
“Guarantor” means each of (i) the Company, (ii) each Person listed on Schedule
2.01C hereto and identified as a Guarantor, and (iii) each Person who is
required to become a Guarantor pursuant to Section 5.10.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.05.
“Immaterial Subsidiary” means any Subsidiary whose revenues and assets
constitute less than 2.5% of the total consolidated revenues and assets,
respectively, of the Company and its Subsidiaries; provided that Immaterial
Subsidiaries in the aggregate shall not have revenues or assets constituting
more than 15% of the total consolidated revenues or assets, respectively, of the
Company and its Subsidiaries.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increase Effective Date” has the meaning assigned to such term in Section
2.04(b).
“Incremental Term Loan” has the meaning assigned to it in Section 2.04(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) accrued expenses
and current accounts payable incurred in the ordinary course of business and
(ii) liabilities associated with customer prepayments and deposits arising in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of such Indebtedness which has not been assumed by such
Person shall be the lesser of (i) the amount of such obligation and (ii) the
Fair Market Value of such property, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty (other than performance
guaranties), and


730424113
-17-
 




--------------------------------------------------------------------------------





(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to it in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information” has the meaning assigned to it in Section 9.12.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08, which shall be substantially in the
form of Exhibit C or any other form approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, Australian Loan or CDOR Screen Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, AUD Screen
Rate Borrowing or CDOR Screen Rate Borrowing, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender, twelve months) thereafter (or, except in the case of an AUD Screen
Rate Borrowing, that is for a one week period (for which a three day prior
request shall be required)), as the applicable Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.


730424113
-18-
 




--------------------------------------------------------------------------------





“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IR/FX Protection Merchant” shall mean a Lender or other financial institution
which provides IR/FX Hedging Agreements to a Loan Party for interest rate or
foreign exchange rate protection.
“IR/FX Hedging Agreement” shall mean a Swap Agreement between a Loan Party and
an IR/FX Protection Merchant which provides for interest rate or foreign
exchange rate protection.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association and any other Lender that agrees to act as an Issuing Bank, each in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.
“Judgment Currency” has the meaning assigned to it in Section 9.18(b).
“Judgment Currency Conversion Date” has the meaning assigned to it in Section
9.18(b).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the LC Exposure at such time.
“LCI Industries B.V.” means LCI Industries B.V., a Netherlands limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) having its
statutory seat (statutaire zetel) in Amsterdam, the Netherlands and registered
with the Dutch Trade Register (Kamer van Koophandel) under number 70655421.


730424113
-19-
 




--------------------------------------------------------------------------------





“LCI Industries C.V.” means LCI Industries C.V., a Netherlands limited
partnership (commanditaire vennootschap) having its official seat in Elkhart
Indiana, the United States and registered with the Dutch Trade Register (Kamer
van Koophandel) under number 70630518.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise. Unless the context otherwise
requires, the term “Lenders” includes the Issuing Banks.
“Lending Office” has the meaning assigned to it in Section 2.07(c).
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the applicable Borrower, with notice
provided to the Administrative Agent. As of the Effective Date, the aggregate
Letter of Credit Commitment is $50,000,000.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period as displayed on such day
and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.


730424113
-20-
 




--------------------------------------------------------------------------------





“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Lippert” means Lippert Components, Inc., a Delaware corporation.
“Loan Documents” means this Agreement, the Notes or any other promissory notes
delivered pursuant hereto, the Security Documents, the Guarantee Agreements, the
Subordination Agreement, the Omnibus Reaffirmation, any applications heretofore
or hereafter made in respect of the Letter of Credit, and any instruments or
agreements executed and delivered pursuant to any of the foregoing, in each case
as supplemented, amended or modified from time to time, and any document,
instrument, or agreement supplementing, amending, or modifying, or waiving any
provision of, any of the foregoing.
“Loan Party” means each Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to any extensions of credit hereunder
denominated in dollars, Chicago time, (b) with respect to any extensions of
credit hereunder denominated in Canadian Dollars, Australian Dollars, Pounds
Sterling or Euro, Chicago time, and (c) with respect to any extensions of credit
denominated in any other Alternative Currency, the local time in the place of
settlement for such Alternative Currency or in such other location as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of any Borrower to perform any of its
Obligations, (c) the validity or enforceability of this Agreement or any of the
other Loan Documents, or (d) the security interests taken as a whole granted by
the Security Documents.
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit and other than any Prudential Debt), or obligations in respect of one
or more Swap Agreements, of any one or more of the Borrowers and their
Subsidiaries in a principal amount exceeding $20,000,000 individual or
$50,000,000 in the aggregate and (b) any Prudential Debt. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving


730424113
-21-
 




--------------------------------------------------------------------------------





effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means, with respect to any Lender, the later of (a) December 14,
2023 and (b) if the maturity date is extended for such Lender pursuant to
Section 2.21, such extended maturity date as determined pursuant to such
Section; provided, however, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning assigned to it in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Company and its Subsidiaries, on a consolidated basis, in
accordance with GAAP.
“New Subsidiary” has the meaning assigned to such term in Section 5.10.
“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(a).
“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.06(c).
“Notes Collateral Agent” means the collateral agent for the Prudential Shelf
Agreement and the Prudential Notes.
“Notice of Rejection” has the meaning set forth in Section 1.07.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligation Currency” has the meaning assigned to it in Section 9.18.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower or any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower or any Affiliate thereof


730424113
-22-
 




--------------------------------------------------------------------------------





of any proceeding under any debtor relief laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by the Borrowers under any Loan Document and (b)  unless otherwise
agreed upon in writing by each Lender, all Banking Services Obligations and all
obligations of the Loan Parties, monetary or otherwise, under each IR/FX Hedging
Agreement with a Lender or an Affiliate of a Lender. Notwithstanding the
foregoing, the definition of ‘Obligations’ shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.
“Omnibus Reaffirmation” has the meaning assigned to such term in
Section 4.01(a).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Party” has the meaning assigned to such term in Section 2.17(h).
“Patriot Act” has the meaning assigned to it in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” has the meaning assigned to such term in Section
6.05(e).
“Permitted Encumbrances” means:


730424113
-23-
 




--------------------------------------------------------------------------------





(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g)    leases, licenses, subleases or sublicenses granted to third parties in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Company or any Subsidiary;
(h)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;
(i)    Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business so long as such Liens only cover the
related goods; and
(k)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


730424113
-24-
 




--------------------------------------------------------------------------------





“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or by any other foreign government of
equal or better credit quality), in each case maturing within one year from the
date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A-2,
P-2 or F2 or better from S&P, Moody’s or Fitch, respectively, or the equivalent
rating by another nationally recognized credit rating agency;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and deposit accounts and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f)    instruments equivalent to those referred to in clauses (b) and (c) above
denominated in other currencies and comparable in credit quality and tenor to
those referred to above and customarily used for short and medium term
investment purposes in jurisdictions outside the United States to the extent
reasonably required in connection with any business conducted by any Foreign
Subsidiary in such jurisdictions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pounds Sterling” means lawful money of the United Kingdom from time to time.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


730424113
-25-
 




--------------------------------------------------------------------------------





“Pledge Agreement” means the Fourth Amended and Restated Pledge and Security
Agreement, dated as of April 27, 2016, among the Loan Parties (other than
Foreign Borrowers) and the Administrative Agent.
“Pre-Approved Jurisdiction” has the meaning set forth in Section 1.07.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Pro Forma Basis” means (a) for the determination of “EBITDA”, “Capital
Expenditures” and “Consolidated Interest Expense” for any period of four
consecutive fiscal quarters of the Company for which financial statements have
been provided pursuant to Section 5.01(a) or (b) or Section 5.01(a) or (b) of
the Existing Credit Agreement (i) for any period of four fiscal quarters in
which any Subsidiary is acquired by a Loan Party or a Subsidiary from a Person
that was not an Affiliate of a Loan Party or a Subsidiary thereof, or any
disposition occurs of any Person that ceases to be a Subsidiary upon the
consummation thereof, EBITDA, Capital Expenditures and Consolidated Interest
Expense shall be calculated, to the extent practicable, such calculation shall
be made on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to the acquisition or the disposition of
assets, are factually supportable and are expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a senior financial officer of the Company) as if such acquisition
or such disposition had occurred on the first day of such period, and (ii) all
Indebtedness incurred, assumed or repaid (or to be incurred, assumed or repaid)
in connection with all such transactions referred to in clause (i) (x) was
incurred, assumed or repaid on the first day of such period, as the case may be,
and (y) if incurred, was outstanding in full at all times during such period and
had in effect at all times during such period (or any portion of such period
during which such Indebtedness was not actually outstanding) an interest rate
equal to the interest rate in effect on the date of the actual incurrence
thereof (regardless of whether such interest rate is a floating rate or would
otherwise change over time by reference to a formula or for any other reason),
and (b) on any date other than the last day of a fiscal quarter in connection
with any issuance or incurrence of Indebtedness, Restricted Payment, investment,
acquisition, Disposition or other transaction, (i) Consolidated Indebtedness of
the Company and the Subsidiaries and the aggregate amount of unrestricted cash
held or located in the United States of the Company and the Guarantors shall
each be calculated as of the date of such calculation after giving pro forma
effect to any transactions occurring on such date and (ii) each other amount
shall be calculated based on the period of four fiscal quarters most recently
ended for which financial statements have been provided pursuant to Section
5.01(a) or (b) or Section 5.01 of the Existing Credit Agreement but reformulated
as if such issuance or incurrence of Indebtedness, Restricted Payment,
investment, acquisition, Disposition or other transaction, and all other
issuances and


730424113
-26-
 




--------------------------------------------------------------------------------





incurrences of Indebtedness, Restricted Payments, investments, acquisitions and
Dispositions that have been consummated during the period, and any Indebtedness
or other liabilities incurred in connection with any such transaction had been
consummated and incurred at the beginning of such period.
“Prudential” means PGIM, Inc.
“Prudential Debt” means the Prudential Notes and any other indebtedness arising
on or after the Effective Date under or pursuant to the Prudential Shelf
Agreement.
“Prudential Intercreditor Agreement” means that certain Third Amended and
Restated Intercreditor Agreement, dated as of April 27, 2016, among Prudential,
the Notes Collateral Agent, the Administrative Agent and the Collateral Agent.
“Prudential Notes” shall mean any promissory notes issued to or to be issued
subject to the Prudential Shelf Agreement.
“Prudential Shelf Agreement” means that certain Prudential Fourth Amended and
Restated Note Purchase and Private Shelf Agreement dated as of April 27, 2016
among Prudential, certain other purchasers of Prudential Notes and Lippert.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers in respect of the applicable Refinancing Term Loans,
Refinancing Revolving Commitments or Refinancing Revolving Loans, (b) the
Administrative Agent, (c) each Additional Refinancing Lender and (d) each Lender
that agrees to provide any portion of any Refinancing Term Loans, Refinancing
Revolving Commitments or Refinancing Revolving Loans incurred pursuant thereto,
in accordance with Section 2.22.
“Refinancing Revolving Commitments” means one or more Facilities of revolving
commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Loans” means one or more Facilities of revolving loans
that result from a Refinancing Amendment.
“Refinancing Term Loans” means one or more Facilities of term loans hereunder
that result from a Refinancing Amendment.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


730424113
-27-
 




--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Revolving Credit Exposures and Unfunded Commitments representing more than 50%
of the sum of the Total Revolving Credit Exposure and Unfunded Commitments at
such time; provided that for purposes of declaring the Loans to be due and
payable pursuant to Section 7.02(b), and for all purposes after the Loans become
due and payable pursuant to Section 7.02(b) or the Commitments expire or
terminate, then, as to each Lender, the Unfunded Commitment of each Lender shall
be deemed to be zero; provided further that for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, any
Lender that is the Company or an Affiliate of the Company shall be disregarded.
“Responsible Officer” means the president, or Financial Officer or other
executive officer of the applicable Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of a Loan
Party or any Subsidiary of a Loan Party, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Credit Note” has the meaning given to such term in Section 4.01(i),
as such meaning may be supplemented by Section 1.07.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country,


730424113
-28-
 




--------------------------------------------------------------------------------





(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the government of Canada
(including, without limitation, Foreign Affairs, Trade and Development Canada
and Public Safety Canada) or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Parties” means the Lenders, the Administrative Agent, the Collateral
Agent, the Issuing Banks, any provider of Banking Services and any IR/FX
Protection Merchant that is a Lender or an Affiliate of a Lender (or Person that
was a Lender or Affiliate of a Lender at the time it entered into such IR/FX
Hedging Agreement).
“Security Documents” means the Subsidiary Guarantee, the Subordination
Agreement, the Pledge Agreement, the Company Guarantee, the Prudential
Intercreditor Agreement, any other intercreditor agreement contemplated hereby
and any instruments or agreements executed and delivered pursuant to any of the
foregoing, in each case as supplemented, amended or modified from time to time,
and any document, instrument or agreement supplementing, amending or modifying,
or waiving any provision of, any of the foregoing.
“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit


730424113
-29-
 




--------------------------------------------------------------------------------





for proration, exemptions or offsets that may be available from time to time to
any Lender under Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subject Party” has the meaning assigned to such term in Section 2.17(h).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Guarantee” means the Fourth Amended and Restated Guarantee
Agreement, dated as of April 27, 2016, and the Loan Parties (other than Foreign
Borrowers and the Company).
“Subordination Agreement” means that certain Fourth Amended and Restated
Subordination Agreement, dated as of April 27, 2016, among the Loan Parties
(other than any Foreign Borrower) and any of their respective Subsidiaries
(including such Subsidiary that is a Foreign Borrower) that is party to any
subordination agreement in connection with the Prudential Shelf Agreement and
the Administrative Agent.
“Supplier” has the meaning assigned to such term in Section 2.17(h).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Exposure Amount” means the maximum aggregate amount (giving effect to any
netting agreements) that the applicable Loan Party or Subsidiary thereof would
be required to pay at any time if all of its Swap Agreements were terminated at
such time.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


730424113
-30-
 




--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Indebtedness on such date minus the lesser of (i) the aggregate amount of
unrestricted cash held or located in the United States of the Company and the
Guarantors on such date and (ii) $50,000,000 to (b) EBITDA for the Company and
its Subsidiaries for the period of four consecutive fiscal quarters ending on or
most recently prior to such date.
“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans and their LC Exposure at such time.
“Transactions” means the execution, delivery and performance by the Company and
the Borrowers of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the CDOR Screen Rate, the AUD
Screen Rate or the Alternate Base Rate.
“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“VAT” means (i) value added Tax levied pursuant to the VAT Directive
(2006/112/CE) as implemented in the Laws of the relevant member state of the
European Union and (ii) any Tax of a similar nature levied by reference to added
value, sales and/or consumption.
“VAT Recipient” has the meaning assigned to such term in Section 2.17(h).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


730424113
-31-
 




--------------------------------------------------------------------------------





SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if Lippert notifies the Administrative Agent
that Lippert requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.


730424113
-32-
 




--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
SECTION 1.05    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrowers, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
SECTION 1.06    Exchange Rates.
(a)    Not later than 12:00 noon, Chicago time, on each Calculation Date, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each Alternative Currency. The Exchange Rates so determined
shall become effective on the relevant Calculation Date, shall remain effective
until the next succeeding Calculation Date, and shall for all purposes of this
Agreement (other than Section 9.18 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between dollars and any Alternative Currency.
(b)    Not later than 5:00 p.m., Chicago time, on each Calculation Date, or on
the date of each Borrowing hereunder or the issuance or increase of any Letter
of Credit hereunder, the


730424113
-33-
 




--------------------------------------------------------------------------------





Administrative Agent shall determine the Alternative Currency Exposure. The
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalent of all other amounts denominated in an Alternative Currency at the
applicable time provided for its making such determination pursuant to this
Agreement.
SECTION 1.07    Certain Additional Borrowers; Removal of Foreign Borrowers.
(a)    So long as no Default has occurred and is continuing, upon notice from
Lippert to the Administrative Agent, which shall promptly notify the Lenders, a
CFC that is a direct or indirect Foreign Subsidiary of the Company may, if it is
organized under the laws of Canada or any province or territory thereof, the
Cayman Islands, the United Kingdom, the Netherlands, Ireland, Germany or
Luxembourg (collectively, the “Pre-Approved Jurisdictions”), or is otherwise
acceptable to the Administrative Agent and each Lender in their respective
discretion, become a Borrower (also referred to in this Agreement as a “Foreign
Borrower”) hereunder of Alternative Currency Loans upon at least 30 days’ notice
to the Administrative Agent of the identity of such CFC and of Lippert’s
intention for such CFC to become a Foreign Borrower. Any Foreign Borrower may
request the making or issuance hereunder of Alternative Currency Loans and
Alternative Currency Letters of Credit, subject to all of the terms and
conditions hereof in respect of such borrowings or issuances; provided, however,
that as additional conditions precedent to any such designation of a Foreign
Borrower and any such borrowings and issuances: (i) the Foreign Borrower shall
have delivered to the Administrative Agent (in each case in form and substance
reasonably satisfactory to the Administrative Agent) (A) a Revolving Credit Note
for each Lender that shall have requested a Revolving Credit Note, (B) a joinder
agreement pursuant to which the Foreign Borrower shall have agreed to become a
party hereto as a Borrower, (C) a certificate of an authorized officer of the
Foreign Borrower, dated the date on which such CFC intends to become a Foreign
Borrower, which shall (x) certify the resolutions of its board of directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (y) identify by name and title and bear
the signatures of the officers of the Foreign Borrower authorized to sign the
Loan Documents to which it is a party, and (z) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of the Foreign Borrower certified by the relevant authority of the jurisdiction
of organization of the Foreign Borrower and a true and correct copy of its
bylaws or operating, management or partnership agreement, or other
organizational or governing documents, (D) to the extent applicable in the
Foreign Borrower’s jurisdiction of organization, a certificate as to the good
standing of the Foreign Borrower as of a recent date from the appropriate
Governmental Authority and (E) a favorable written opinion (addressed to the
Administrative Agent, the Collateral Agent and the Lenders) of counsel for the
Foreign Borrower in its jurisdiction of organization (which counsel shall be
reasonably acceptable to the Administrative Agent), covering such matters
relating to the Foreign Borrower, this Agreement, the other Loan Documents or
the Transactions as the Administrative Agent or the Required Lenders shall
reasonably request; (ii) to the extent such Foreign Borrower’s shares are owned
by a Loan Party (other than another Foreign Borrower) the Subsidiary owning the
shares of the Foreign Borrower shall have executed such documentation as the
Collateral Agent may require to grant to the Collateral Agent a first lien and
security interest in sixty-five percent (65.00%) of the issued and outstanding
shares of the Foreign Borrower (and no other party shall at any time have any
option or other right to acquire any shares of the Foreign Borrower from the
Foreign


730424113
-34-
 




--------------------------------------------------------------------------------





Borrower or any other Person); (iii) each other Loan Party (including Lippert
and the Company) shall have executed such documentation as the Administrative
Agent may require to confirm that its guarantees, pledges and subordinations
shall apply in all respects to the Obligations of the Foreign Borrower; and (iv)
the Lenders and the Administrative Agent shall have received (A) all
documentation and other information about the Foreign Borrower required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, that has been reasonably requested by the
Administrative Agent or any Lender at least three Business Days prior to the
date on which such CFC is scheduled to become a Foreign Borrower and which
documentation and other information shall be satisfactory to the Administrative
Agent or such Lender, as the case may be and (B) to the extent the Foreign
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the date on which such CFC is scheduled
to become a Foreign Borrower, and the Administrative Agent or any Lender that
has requested, in a written notice to Lippert at least 10 days prior to the date
on which such CFC is scheduled to become a Foreign Borrower, a Beneficial
Ownership Certification in relation to the Foreign Borrower, such Beneficial
Ownership Certification; provided, that in the event that any Lender is unable
to complete its “know your customer” review within the 30-day notice period
referenced above, or for operational or other reasons shall require an extension
of such 30-day notice period, such period shall be extended for an additional
period of 30 days upon notification by such Lender to the Administrative Agent.
Each Foreign Borrower shall be a “Loan Party” for all purposes of this Agreement
and a “Borrower” hereunder. Lippert shall be liable for all Obligations of the
Foreign Borrowers. The Obligations of all Foreign Borrowers shall be several in
nature (and not joint) and no Foreign Borrower shall be liable for the Loans
made to any other Borrower.
Notwithstanding the foregoing, any such CFC shall not become a Foreign Borrower,
and Lippert’s designation of such CFC shall be rendered null and void, if the
Administrative Agent shall have received from any Lender, on or prior to the
date such designation is scheduled to be effective (as such date may be extended
as set forth above), written notice (a “Notice of Rejection”) to the effect that
(x) it shall be unlawful under U.S. Federal or applicable state or foreign law
or regulation for such Lender to make Loans or otherwise extend credit to or do
business with such CFC as provided herein, (y) such Lender does not have
operational capabilities allowing it to, or it would otherwise be impracticable
for such Lender to, make Loans or other extensions of credit to a Person
organized under the laws of such CFC’s jurisdiction of organization or (z)
except in the case of a CFC organized under the laws of a Pre-Approved
Jurisdiction, such jurisdiction is otherwise not acceptable in such Lender’s
discretion, unless within 10 Business Days of such Notice of Rejection the
Lender delivering such notice shall have been replaced in accordance with
Section 2.19(b) or shall have revoked such Notice of Rejection.
(b)    So long as the principal of and interest on any Loans made to any Foreign
Subsidiary under this Credit Agreement and any LC Exposure of such Foreign
Borrower shall have been repaid or paid in full or transferred to another
Borrower pursuant to documentation satisfactory to the Administrative Agent, or,
in the case of undrawn Letters of Credit, cash-collateralized or otherwise
become subject to credit support to the satisfaction of the Administrative Agent
and the applicable Issuing Lender, and all other obligations of such Foreign
Borrower under this Credit Agreement shall have been fully performed, the
Company may, by not less than five Business Days’ prior notice


730424113
-35-
 




--------------------------------------------------------------------------------





to the Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Foreign Borrower’s status as a Borrower hereunder.
(c)    This Agreement and the other Loan Documents may be amended in connection
with the addition or termination of a Foreign Borrower if any such amendment is
agreed by the Borrowers and the Administrative Agent (which is hereby
irrevocably authorized by the Lenders and the Issuing Banks to enter into any
such amendment, at the option and discretion of the Administrative Agent) and,
in the case of such an addition, such amendment addresses any necessary or
desirable technical changes to this Agreement or any necessary or desirable
legal changes to this Agreement resulting from the jurisdiction of, or laws
applicable to, the Foreign Borrower, in each case that are not adverse in any
material respect to any of the Lenders, and the effectiveness of any such
designation of a Foreign Borrower and any borrowings and issuances of Letters of
Credit by and for the account of such Foreign Borrower shall be subject to the
execution and delivery of such amendments to the extent deemed necessary by the
Administrative Agent. This Section shall supersede any provisions in Section
9.02 to the contrary.


ARTICLE II
The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result (after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.10) in such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment; provided that after giving effect to the making of any
such Revolving Loan and any concurrent repayment of Revolving Loans, the
aggregate Dollar Equivalent (determined as of the date of the relevant Borrowing
or relevant issuance or increase of a Letter of Credit) of outstanding Loans
made to, and Letters of Credit issued for the benefit of, Foreign Borrowers
shall at no time exceed the Foreign Borrower Sublimit.
SECTION 2.02    Loans and Borrowings. Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(a)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans, CDOR Loans, Australian Loans or Eurocurrency Loans in a single
currency as the applicable Borrower may request in accordance herewith. Each
Lender at its option may make any Eurocurrency Loan, Alternative Currency Loan
or any other Loan to a Foreign Borrower by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.


730424113
-36-
 




--------------------------------------------------------------------------------





(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 (or the Dollar Equivalent thereof) and not less than
$500,000 (or the Dollar Equivalent thereof). At the time that each CDOR
Borrowing, AUD Screen Rate Borrowing or an ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $25,000 and not
less than $100,000; provided that a CDOR Borrowing, AUD Screen Rate Borrowing or
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15)
Eurocurrency Revolver Borrowings and Alternative Currency Borrowings outstanding
in the aggregate.
(c)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by submitting a
Borrowing Request (a) in the case of a Eurocurrency Borrowing dominated in U.S.
Dollars, not later than 11:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing, (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., Local Time, on the date of the proposed Borrowing and (c) in
the case of an Alternative Currency Borrowing, not later than 11:00 a.m., Local
Time, four Business Days before the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., Chicago time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be signed by a Responsible
Officer of the applicable Borrower. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing and the identity of the
Borrower;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing, a CDOR Borrowing, an
AUD Screen Rate Borrowing or a Eurocurrency Borrowing and the applicable
currency;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified (and the currency is not
specified or is specified as dollars), then the requested Borrowing shall be an
ABR Borrowing denominated on


730424113
-37-
 




--------------------------------------------------------------------------------





dollars. If no election as to currency is specified, then the requested
Borrowing shall be denominated in dollars. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing
SECTION 2.04    Increase in Commitments.
(a)    Request for Increase. Provided that there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), Lippert may from time to time request an increase in the
Commitments and/or incur new commitments to provide term loans (“Incremental
Term Loans”) under one or more incremental term loan Facilities under this
Agreement, provided that (i) any such increases and incremental commitments
shall not exceed $300,000,000 in the aggregate, (ii) any such increase shall be
in a minimum amount of $25,000,000 with minimum increments of $5,000,000 in
excess thereof, provided that in the case of the initial incurrence of such
Incremental Term Loans, such increase shall be in a minimum amount of
$50,000,000, (iii) the Borrowers shall not incur more than ten (10) increases
pursuant to this Section 2.04, and (iv) in the case of the incurrence of a
commitment to provide an Incremental Term Loan, (A) such Incremental Term Loan
shall be documented pursuant to this Agreement and shall be pari passu in right
of payment and security with the existing Obligations, (B) such Incremental Term
Loan shall have such economic terms, including maturity dates, amortization
schedules, interest rates, upfront fees and original discount, as may be agreed
between Lippert and the Lenders providing such Incremental Term Loan; provided
that the final maturity date of such Incremental Term Loan shall not be earlier
than the then-latest Maturity Date with respect to the Revolving Loans, and (C)
all other terms applicable to such Incremental Term Loan (other than those
specified in clauses (A) and (B) above) shall not be more restrictive (taken as
a whole) than those applicable to the existing Commitments and Loans, except to
the extent (a) this Agreement shall be modified to grant the as the existing
Commitments and Loans the benefit of such more restrictive provisions, (b) such
terms are applicable solely to periods after the latest Maturity Date with
respect to the existing Commitments and Loans in effect at the time of
incurrence or issuance of such Incremental Term Loans or (c) as otherwise agreed
by the Administrative Agent in its reasonable discretion.
(b)    Increase Effective Date. Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which Lippert proposes that the
increased or new commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each person (which much be a
person to whom Loans are permitted to be assigned pursuant to Section 9.04(b))
to whom Lippert proposes any portion of such increased or new commitments be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new commitments may
elect or decline, in its sole discretion, to provide such increased or new
commitment. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended in connection with the incurrence of a
commitment to provide an Incremental Term Loan, without the consent of any other
Lenders (other than those Lenders providing such Incremental Term Loan), to the
extent (but only to the extent) necessary to (i) reflect


730424113
-38-
 




--------------------------------------------------------------------------------





the existence and terms of such Incremental Term Loan and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Lippert,
to effect the provisions of this Section 2.04, including any amendments
necessary to treat such Incremental Term Loan as a new facility of loans and/or
commitments hereunder, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such amendment.
(c)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase or addition, Lippert shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (signed
by a Financial Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
or addition, and (ii) certifying that, before and after giving effect to such
increase or addition, (A) the representations and warranties contained in
Article III and the other Loan Documents to which it is a party are true and
correct in all material respects (except that such materiality qualifier shall
not apply to any representations and warranties that are qualified or modified
by materiality in the text thereof) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (except that such materiality qualifier shall not apply to any
representations and warranties that are qualified or modified by materiality in
the text thereof) as of such earlier date, (B) no Default or Event of Default
shall have occurred and (C) the Company would be in compliance with Section 6.10
on a Pro Forma Basis as of the last day of the most recently-ended fiscal
quarter for which financial statements are available. In the case of any
increase in the Commitments, the Borrowers shall prepay any Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.
(d)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.
SECTION 2.05    [Reserved.]
SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Letters of Credit denominated in dollars or
an Alternative Currency as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the date hereof shall be subject to and governed by the terms
and conditions hereof. Notwithstanding anything herein to the contrary, the
Issuing Banks shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of


730424113
-39-
 




--------------------------------------------------------------------------------





any Sanctions, (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (iii) in any manner that would
result in a violation of one or more policies of such Issuing Bank applicable to
letters of credit generally.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three Business Days) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. In addition, as a condition to any such
Letter of Credit issuance, the applicable Borrower shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, as required by the applicable Issuing Bank and using such Issuing Bank’s
standard form (each, a “Letter of Credit Agreement”). A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by the Issuing Banks at such time plus (y)
the aggregate amount of all LC Disbursements made by the Issuing Banks that have
not yet been reimbursed by or on behalf of the applicable Borrower at such time
shall not exceed its Letter of Credit Commitment, (ii) the LC Exposure shall not
exceed the total Letter of Credit Commitment, (iii) no Lender’s Revolving Credit
Exposure shall exceed its Commitment and (iv) the aggregate Dollar Equivalent of
outstanding Loans made to, and Letters of Credit issued for the benefit of,
Foreign Borrowers shall at no time exceed the Foreign Borrower Sublimit. The
applicable Borrower may, at any time and from time to time, reduce the Letter of
Credit Commitment of any Issuing Bank with the consent of such Issuing Bank;
provided that the applicable Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided
that any Letter of Credit may have an expiration date that is later than the
date five Business Days prior to the Maturity Date so long as by not later than
the date five Business Days prior to the Maturity Date, a Borrower provides cash
collateral in an amount equal to 105% of the stated amount of such Letter of
Credit. Notwithstanding the foregoing, if the applicable Borrower so requests in
any notice requesting the issuance of a Letter of Credit, the Issuing Banks
shall issue a Letter of Credit that has automatic


730424113
-40-
 




--------------------------------------------------------------------------------





extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the applicable Issuing Bank
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable
Issuing Bank, the applicable Borrower shall not be required to make a specific
request to the applicable Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date referred to in clause (ii) of the first sentence of this clause (c);
provided that the applicable Issuing Bank shall not permit any such extension if
(A) the applicable Issuing Bank has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or Lippert that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the applicable Issuing Bank not to permit such
extension.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the applicable Issuing Bank, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the applicable
Issuing Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the applicable Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement (or the Dollar Equivalent thereof, if relevant) in
the relevant currency not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Borrowers shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Borrowers prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the applicable Borrower receives


730424113
-41-
 




--------------------------------------------------------------------------------





such notice, if such notice is not received prior to such time on the day of
receipt; provided that if such LC Disbursement is denominated in dollars and is
in an amount not less than $100,000, the applicable Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with an ABR Borrowing in an equivalent amount
and, to the extent so financed, the applicable Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Borrowing. If
the applicable Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement (or its Dollar
Equivalent, in the case of a Letter of Credit denominated in an Alternative
Currency), the payment then due from such Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then to
such Lenders and the applicable Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement. The
Borrowers’ reimbursement obligations under this Section are several and not
joint (notwithstanding and without affecting the Guarantee by Lippert of each
Foreign Borrower’s Obligations under the Guarantee Agreement).
(f)    Obligations Absolute. The Borrowers’ several obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, any Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their respective Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable


730424113
-42-
 




--------------------------------------------------------------------------------





Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the applicable
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy or electronic mail) of such demand for payment and
whether the applicable Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse the
applicable Issuing Bank and the Lenders with respect to any such LC
Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse the
applicable Issuing Bank shall be for the account of such Lender to the extent of
such payment.
(i)    Replacement and Resignation of an Issuing Bank. (i) An Issuing Bank may
be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
applicable Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of Issuing Banks under this Agreement with respect to
Letters of Credit to be issued thereafter and (y) references herein to the


730424113
-43-
 




--------------------------------------------------------------------------------





term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Banks, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrowers and the Lenders,
in which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Lippert receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, Lippert shall deposit in an account with the Collateral Agent, in the
name of the Collateral Agent and for the benefit of the Lenders, an amount in
cash equal to one hundred five percent (105%) of the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company or any Borrower described in Section 7.01(h) or (i). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the applicable Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at Lippert’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the applicable Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If Lippert is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the applicable Borrower within three Business Days after all
Events of Default have been cured or waived.
(k)    Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrowers (i) shall reimburse, indemnify and


730424113
-44-
 




--------------------------------------------------------------------------------





compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Borrowers and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Borrowers hereby acknowledge that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Borrowers, and that the Borrowers’ business derives substantial benefits
from the businesses of such Subsidiaries.
SECTION 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds, by 12:00 noon, Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Except in respect of the provisions of this Agreement covering
the reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to an account of
the applicable Borrower maintained with the Administrative Agent in New York
City and designated by the applicable Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of a
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
(c)    Each of the Administrative Agent, Issuing Bank and each Lender at its
option may make any Loans or otherwise perform its obligations hereunder through
any Lending Office (each, a “Designated Lender”); provided that any exercise of
such option shall not affect the obligation of such Borrower to repay any Loan
in accordance with the terms of this Agreement. Any Designated Lender shall be
considered a Lender; provided that in the case of an Affiliate or branch of a
Lender, such provisions that would be applicable with respect to Loans actually
provided by such Affiliate or branch of such Lender shall apply to such
Affiliate or branch of such Lender to the same extent as such Lender. “Lending
Office” means, as to the Administrative Agent, the Issuing Bank or any Lender,
the office or offices of such Person described as such in such Person’s
Administrative


730424113
-45-
 




--------------------------------------------------------------------------------





Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.
SECTION 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, a CDOR Borrowing
or an AUD Screen Rate Borrowing shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrowers may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, a CDOR Borrowing or an AUD Screen Rate
Borrowing may elect Interest Periods therefor, all as provided in this Section.
The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by the time that a
Borrowing Request would be required under Section 2.03 if the applicable
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and shall be signed by a Responsible Officer of the
applicable Borrower.
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing, a CDOR Screen Rate Borrowing or an AUD Screen Rate
Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower thereof shall be
deemed to have selected an Interest Period of one month’s duration.


730424113
-46-
 




--------------------------------------------------------------------------------





(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing denominated in dollars prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing; provided that if the applicable Borrower
fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing denominated in an Alternative Currency prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period, the Interest Period for
such Borrowing shall automatically have a duration of one month. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in dollars shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto and (iii) no
Eurocurrency Borrowing denominated in an Alternative Currency may be continued
other than for an Interest Period with a duration of one month.
SECTION 2.09    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    Lippert may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Lippert shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Total Revolving Credit Exposure would exceed the total
Commitments.
(c)    Lippert shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Lippert pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Lippert may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Lippert (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.


730424113
-47-
 




--------------------------------------------------------------------------------





SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)     Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form.
SECTION 2.11    Prepayment of Loans.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
(b)    The Borrowers shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m.,
Chicago time, three Business Days before the date of prepayment, or in the case
of a CDOR Screen Rate Borrowing or an AUD Screen Rate Borrowing, not later than
11:00 a.m., Chicago time, four Business days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
Chicago time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment


730424113
-48-
 




--------------------------------------------------------------------------------





may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and any
break funding payments required by Section 2.16.
(c)    If the Administrative Agent notifies Lippert at any time that the Total
Revolving Credit Exposure (that has not been cash collateralized by Lippert or
another Borrower) exceeds an amount equal to 105% of the aggregate Commitments
then in effect, then, within three Business Days after receipt of such notice,
the Company or another Borrower shall prepay Revolving Loans and/or cash
collateralize the LC Exposure in an aggregate amount sufficient to cause the
Total Revolving Credit Exposure to be less than or equal to the aggregate
Commitments then in effect.
(d)    If the Administrative Agent notifies Lippert at any time that the LC
Exposure (that has not been cash collateralized by Lippert or another Borrower)
exceeds an amount equal to 105% of the aggregate Letter of Credit Commitment,
then, within three Business Days after receipt of such notice, Lippert or
another Borrower shall cash collateralize the LC Exposure in an aggregate amount
sufficient to cause the LC Exposure to be less than or equal to the aggregate
Letter of Credit Commitment.
SECTION 2.12    Fees.
(a)    Lippert agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, in dollars, which shall accrue at the rate under the
heading “Commitment Fee Rate” in the definition of Applicable Rate on the actual
daily amount by which (i) such Lender’s Commitment exceeds (ii) such Lender’s
Revolving Credit Exposure, during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between Lippert and
such Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which


730424113
-49-
 




--------------------------------------------------------------------------------





there ceases to be any LC Exposure, as well as the applicable Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifteenth day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    Lippert agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between
Lippert and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in dollars in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.
SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate. The Loans comprising each CDOR Screen Rate Borrowing shall
bear interest at the CDOR Screen Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate. The Loans comprising each AUD Screen Rate
Borrowing shall bear interest at the AUD Screen Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, any Borrower or the
Administrative Agent determine that (i) the Total Net Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Total Net Leverage Ratio would have resulted in higher
pricing for any resulting period, the applicable Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to such Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid by such Borrower for such period over the amount of
interest and fees actually paid for such period by such Borrower.


730424113
-50-
 




--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed (i) by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day) (ii) with respect to CDOR Screen Rate
Loans, shall each be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day), or (iii) with respect to Australian Loans and
Alternative Currency Loans denominated in Pounds Sterling, shall each be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest.
(a)     If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for the applicable currency and such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for the applicable currency and such Interest Period;


730424113
-51-
 




--------------------------------------------------------------------------------





then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (B) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrowers shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (y) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing.
(c)    Notwithstanding any other provision of this Agreement, in the event that
it becomes unlawful for any Lender or any applicable lending office of such
Lender to make, maintain, or fund


730424113
-52-
 




--------------------------------------------------------------------------------





Loans whose interest is determined by reference to the Adjusted LIBO Rate for
any currency, the CDOR Screen Rate or the AUD Screen Rate, or to determine or
charge interest rates based upon the Adjusted LIBO Rate for any currency, the
CDOR Screen Rate or the AUD Screen Rate, then such Lender shall promptly notify
Lippert and the Administrative Agent thereof and (i) such Lender’s obligation to
make or continue any Eurocurrency Loans in the applicable currency, CDOR Screen
Rate Loans or AUD Screen Rate, as applicable, or, in the case of such event
relating to the Adjusted LIBO Rate for dollars, to convert ABR Loans into
Eurocurrency Loans, shall be suspended until the circumstances giving rise to
suspension no longer exist (in which case such Lender shall again make,
maintain, and fund Eurocurrency Loans in such currency, CDOR Screen Rate Loans
or AUD Screen Rate, as applicable), and in the case of such event relating to
the Adjusted LIBO Rate for dollars, each such Eurocurrency Loan then outstanding
shall be converted into ABR Loans on the last day of the then-current Interest
Period with respect thereto, and in the case of CDOR Screen Rate Loans then
outstanding shall be converted into Canadian Prime Rate Loans on the last day of
the then-current Interest Period with respect thereto and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted LIBO Rate for dollars, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted LIBO Rate.
(d)    Notwithstanding any other provision of this Agreement, in the event that
it becomes unlawful under U.S. Federal or applicable state or foreign law or
regulation for any Lender to make Loans or otherwise extend credit to or do
business with any Foreign Borrower, then such Lender shall promptly notify
Lippert and the Administrative Agent thereof and such Lender’s obligation to
make any Loans to such Foreign Borrower shall be suspended until the
circumstances giving rise to suspension no longer exist (in which case such
Lender shall again make, maintain, and fund Loans to such Foreign Borrower).
SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Bank;
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


730424113
-53-
 




--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to such
increased costs).
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other


730424113
-54-
 




--------------------------------------------------------------------------------





than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(b) and is revoked in accordance
therewith), or (d)  the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.19, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the applicable eurocurrency or
other primary market for such currency. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
SECTION 2.17    Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


730424113
-55-
 




--------------------------------------------------------------------------------





(d)    Indemnification by the Loan Parties. Lippert shall indemnify each
Recipient, within 10 days after delivery of the certificate referenced in
Section 2.17(e), for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after delivery of the certificate
referenced below, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to setoff and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Loan Party and the Administrative
Agent, at the time or times reasonably requested by such Loan Party or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by such Loan Party or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by a Loan Party or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Loan Party or the Administrative
Agent as will enable such Loan Party or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
applicable Loan Party is a U.S. Person,


730424113
-56-
 




--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to such Loan Party and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Loan Party within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;


730424113
-57-
 




--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Loan Party or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Loan Party or the Administrative
Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Loan Party or the
Administrative Agent as may be necessary for such Loan Party and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Loan Party and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted,


730424113
-58-
 




--------------------------------------------------------------------------------





withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(h)    VAT.
(i)    All amounts expressed in any Loan Document to be payable by any party to
the Credit Agreement (for the purposes of this provision, a “Party”) to any
Recipient which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (ii) below, if
VAT is or becomes chargeable on any supply made by any Recipient to any Party
under any Loan Document and such Recipient is required to account to the
relevant tax authority for the VAT, that Party must pay to such Indemnified
Person (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and such Indemnified
Person must promptly provide an appropriate VAT invoice to that Party).
(ii)    If VAT is or becomes chargeable on any supply made by any Recipient (for
the purposes of this provision, the “Supplier”) to any other Recipient (for the
purposes of this provision, the “VAT Recipient”) under any Loan Document, and
any Party other than the VAT Recipient (the “Subject Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the VAT
Recipient in respect of that consideration):
(A)    to the extent the Supplier is the person required to account to the
relevant tax authority for the VAT, the Subject Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT. The VAT Recipient will, where this paragraph
(ii)(A) applies, promptly pay to the Subject Party an amount equal to any credit
or repayment the VAT Recipient receives from the relevant tax authority which
the VAT Recipient reasonably determines relates to the VAT chargeable on the
supply; and
(B)    to the extent the VAT Recipient is the person required to account to the
relevant tax authority for the VAT, the Subject Party shall promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
(iii)    Where any Loan Document requires any Party to reimburse or indemnify a
Recipient for any cost or expense, that Party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.


730424113
-59-
 




--------------------------------------------------------------------------------





(iv)    Any reference in this Section to any Party shall, at any time when such
Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).
(v)    In relation to any supply made by a Recipient to any Party under any Loan
Document, if reasonably requested by such Recipient, that Party must promptly
provide details of its VAT registration and such other information as is
reasonably requested in connection with such Recipient's VAT reporting
requirements in relation to such supply.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)    Defined Terms. For purposes of this Section, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)     Each Borrower shall make each payment or prepayment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Chicago time, on the date when due or the date
fixed for any prepayment hereunder, in immediately available funds, without
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 S. Dearborn St., Chicago, Illinois, except payments to be made
directly to Issuing Banks as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then


730424113
-60-
 




--------------------------------------------------------------------------------





due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against any Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of any Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Banks pursuant to the terms hereof or any other Loan
Document (including any date that is fixed for prepayment by notice from the
applicable Borrower to the Administrative Agent pursuant to Section 2.11(b)),
notice from such Borrower that such Borrower will not make such payment or
prepayment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.


730424113
-61-
 




--------------------------------------------------------------------------------





(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Lippert hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, or if any Lender
does not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained), then
Lippert may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) Lippert shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Banks),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling Lippert to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by Lippert, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.


730424113
-62-
 




--------------------------------------------------------------------------------





SECTION 2.20    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)     fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.03 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as Lippert may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and Lippert, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) cash
collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Banks against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall


730424113
-63-
 




--------------------------------------------------------------------------------





be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(c)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (c)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(d)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if a Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(e)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the


730424113
-64-
 




--------------------------------------------------------------------------------





Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(d), LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(d)(i) (and
such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Issuing Banks, as the
case may be, shall have entered into arrangements with the applicable Borrower
or such Lender, satisfactory to such Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that each of the Administrative Agent, the Borrowers and each
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.21     Extension of Maturity Date.
(a)    Lippert may, by delivering an Extension Request to the Administrative
Agent (who shall promptly deliver a copy to each of the Lenders), not less than
60 days in advance of the Maturity Date in effect at such time (the “Existing
Maturity Date”), request that the Lenders extend the Existing Maturity Date to
the first anniversary of such Existing Maturity Date. Each Lender, acting in its
sole discretion, shall, by written notice to the Administrative Agent given not
later than the date that is the 20th day after the date of the Extension
Request, or if such date is not a Business Day, the immediately following
Business Day (the “Response Date”), advise the Administrative Agent in writing
whether or not such Lender agrees to the requested extension. Each Lender that
advises the Administrative Agent that it will not extend the Existing Maturity
Date is referred to herein as a “Non-Extending Lender”; provided, that any
Lender that does not advise the Administrative Agent of its consent to such
requested extension by the Response Date and any Lender that is a Defaulting
Lender on the Response Date shall be deemed to be a Non-Extending Lender. The
Administrative Agent shall notify Lippert, in writing, of the Lenders’ elections
promptly following the Response Date. The election of any Lender to agree to
such an extension shall not obligate any other Lender to so agree. The Maturity
Date may be extended no more than two times pursuant to this Section 2.21.
(b)    (i) If, by the Response Date, Lenders holding Commitments that aggregate
50% or more of the total Commitments shall constitute Non-Extending Lenders,
then the Existing Maturity Date shall not be extended and the outstanding
principal balance of all Loans and other amounts payable hereunder shall be
payable, and the Commitments shall terminate, on the Existing Maturity Date in
effect prior to such extension.


730424113
-65-
 




--------------------------------------------------------------------------------





(ii) If (and only if), by the Response Date, Lenders holding Commitments that
aggregate more than 50% of the total Commitments shall have agreed to extend the
Existing Maturity Date (each such consenting Lender, an “Extending Lender”),
then effective as of the Existing Maturity Date, the Maturity Date for such
Extending Lenders shall be extended to the first anniversary of the Existing
Maturity Date (subject to satisfaction of the conditions set forth in Section
2.21(d)). In the event of such extension, the Commitment of each Non-Extending
Lender shall terminate on the Existing Maturity Date in effect for such
Non-Extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-Extending
Lender shall become due and payable on such Existing Maturity Date and, subject
to Section 2.21(c) below, the total Commitments hereunder shall be reduced by
the Commitments of the Non-Extending Lenders so terminated on such Existing
Maturity Date.
(c)    In the event of any extension of the Existing Maturity Date pursuant to
Section 2.21(b)(ii), Lippert shall have the right on or before the Existing
Maturity Date, at its own expense, to require any Non-Extending Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights (other than
its rights to payments pursuant to Section 2.15, Section 2.16, Section 2.17 or
Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-Extending Lender by Lippert which may include
any existing Lender (each a “Replacement Lender”); provided that (i) such
Replacement Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent and each Issuing Bank (such approvals to
not be unreasonably withheld) to the extent the consent of the Administrative
Agent or the Issuing Banks would be required to effect an assignment under
Section 9.04(b), (ii) such assignment shall become effective as of a date
specified by Lippert (which shall not be later than the Existing Maturity Date
in effect for such Non-Extending Lender prior to the effective date of the
requested extension) and (iii) the Replacement Lender shall pay to such
Non-Extending Lender in immediately available funds on the effective date of
such assignment the principal of and interest accrued to the date of payment on
the outstanding principal amount Loans made by it hereunder and all other
amounts accrued and unpaid for its account or otherwise owed to it hereunder on
such date.
(d)    As a condition precedent to each such extension of the Existing Maturity
Date pursuant to Section 2.21(b)(ii), Lippert shall (i) deliver to the
Administrative Agent a certificate of Lippert dated as of the Existing Maturity
Date signed by a Responsible Officer of Lippert certifying that, as of such
date, both before and immediately after giving effect to such extension, (A) the
representations and warranties of the Borrowers set forth in this Agreement
shall be true and correct and (B) no Default shall have occurred and be
continuing and (ii) first make such prepayments of the outstanding Loans and
second provide such cash collateral (or make such other arrangements
satisfactory to the applicable Issuing Bank) with respect to the outstanding
Letters of Credit as shall be required such that, after giving effect to the
termination of the Commitments of the Non-Extending Lenders pursuant to Section
2.21(b) and any assignment pursuant to Section 2.21(c), the aggregate Revolving
Credit Exposure less the face amount of any Letter of Credit supported by any
such cash collateral (or other satisfactory arrangements) so provided does not
exceed the aggregate amount of Commitments being extended.


730424113
-66-
 




--------------------------------------------------------------------------------





(e)    For the avoidance of doubt, (i) no consent of any Lender (other than the
existing Lenders participating in the extension of the Existing Maturity Date)
shall be required for any extension of the Maturity Date pursuant to this
Section 2.21 and (ii) the operation of this Section 2.21 in accordance with its
terms is not an amendment subject to Section 9.02.
SECTION 2.22    Refinancing Amendments.
(a)    On one or more occasions after the Effective Date, the applicable
Borrowers may obtain, from any Lender or any other bank, financial institution
or other institutional lender or investor (other than an Ineligible Institution)
that agrees to provide any portion of any Refinancing Term Loan or Refinancing
Revolving Commitment, in each case consisting of Credit Agreement Refinancing
Debt, pursuant to a Refinancing Amendment in accordance with this Section 2.22
(each, an “Additional Refinancing Lender”) (provided that the Administrative
Agent and each Issuing Bank shall have consented (not to be unreasonably
withheld) to such Lender or Additional Refinancing Lender making such
Refinancing Term Loans or providing such Refinancing Revolving Commitments, to
the extent such consent, if any, would be required under Section 9.04(b) for an
assignment of Loans or Commitments, as applicable, to such Lender or Additional
Refinancing Lender), in respect of all or any portion of any facility of term
Loans or Revolving Loans (and corresponding Commitments) then outstanding under
this Agreement, in the form of Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Commitments and/or Refinancing Revolving
Loans pursuant to a Refinancing Amendment; provided that, notwithstanding
anything to the contrary in this Section 2.22 or otherwise:
(i)    all Letters of Credit shall be participated on a pro rata basis by all
Lenders with Commitments in accordance with their percentage of the Commitments;
(ii)    in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all Commitments then in effect
shall be terminated, and all the Revolving Loans then outstanding, together with
all interest thereon, and all other amounts accrued for the benefit of the
Revolving Lenders, shall be repaid or paid (it being understood, however, that
any Letters of Credit may continue to be outstanding hereunder), and the
aggregate amount of such Refinancing Revolving Commitments does not exceed the
aggregate amount of the Commitments so terminated; and
(iii)    assignments and participations of Refinancing Revolving Commitments and
Refinancing Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Commitments and Revolving Loans.
(b)     The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (ii) reaffirmation agreements and/or
such amendments to the Loan Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents. Each


730424113
-67-
 




--------------------------------------------------------------------------------





issuance of Credit Agreement Refinancing Indebtedness under Section 2.22(a)
shall be in an aggregate principal amount that is (i) not less than $25,000,000
and (ii) an integral multiple of $5,000,000 in excess thereof.
(c)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Lippert,
to effect the provisions of this Section 2.22, including any amendments
necessary to treat the applicable Loans and/or Commitments established under the
Refinancing Amendment as a new facility of loans and/or commitments hereunder,
and the Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.
(d)    This Section shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.


ARTICLE III

Representations and Warranties
The Company and each Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each Loan Party and each of their
respective Subsidiaries is duly organized or formed, validly existing and in
good standing, to the extent such concept is applicable in the relevant
jurisdiction, under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing, to the extent such concept is
applicable in the relevant jurisdiction, in every jurisdiction where such
qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
Borrowers’ and the other Loan Parties’ corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder action. This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party and constitutes
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts; No Default. The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other


730424113
-68-
 




--------------------------------------------------------------------------------





action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any Loan
Party or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party or any of its Subsidiaries which could reasonably be expected to
result in a Material Adverse Effect, and (d) will not result in the creation or
imposition of, or the requirement to create, any Lien (except in favor of the
Collateral Agent) on any asset of any Loan Party or any of its Subsidiaries. No
Loan Party is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound which could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2017, reported on by KPMG
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2018, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
(b)    Since December 31, 2017, there has been no adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole, except for any changes that, individually and in
the aggregate, have not resulted and could not reasonably be expected to result
in a Material Adverse Effect.
SECTION 3.05    Properties.
(a)    Each Loan Party and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that, individually and in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters.


730424113
-69-
 




--------------------------------------------------------------------------------





(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company and
the Borrowers, threatened against or affecting any Loan Party or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries (i) to the Company’s and the
Borrower’s knowledge has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, or (iii) has received notice of any claim with respect to any
Environmental Liability.
SECTION 3.07    Compliance with Laws and Agreements; No Default. Each Loan Party
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08    Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11    Disclosure.
(a)    The Borrowers have disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither any report nor any of the financial statements, certificates or other
information furnished by or on behalf of any Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of


730424113
-70-
 




--------------------------------------------------------------------------------





the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
(b)    As of the Effective Date, to the best knowledge of each Borrower, the
information included in any Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.
SECTION 3.12    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance,
in all material respects, by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and directors and, to the knowledge of the Company and the Borrowers,
their respective employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in any Loan
Party or any of their respective Subsidiaries being designated as a Sanctioned
Person. None of (a) any Loan Party, any Subsidiary, any of their respective
directors or officers or, to the knowledge of any Loan Party or any of their
respective Subsidiaries, employees, or (b) to the knowledge of the Company or
the Borrowers, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.
SECTION 3.13    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 3.14    Plan Assets; Prohibited Transactions. None of the Company or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.
SECTION 3.15    Margin Regulations. Each Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of such Borrower only or of such Borrower and its Subsidiaries on
a consolidated basis) will be Margin Stock.
SECTION 3.16    Solvency. The Company and its Subsidiaries (taken as a whole)
are Solvent as of the Effective Date.


730424113
-71-
 




--------------------------------------------------------------------------------





SECTION 3.17    Security Documents. The Pledge Agreement creates (and continues)
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral and,
when (i) such Collateral consisting of certificated Equity Interests is
delivered to the Collateral Agent (or to the extent it has heretofore been
delivered under the Existing Credit Agreement) together with duly executed,
undated instruments of transfer, and (ii) financing statements in appropriate
form in respect of limited partnership interests constituting Collateral
thereunder are (or have heretofore been) filed in the offices specified therein,
the Pledge Agreement and the Lien created (and continued) thereunder will
continue to constitute a fully perfected first priority Lien on, and security
interest in such Collateral, in each case prior and superior in right to any
other Person except for the Lien of Prudential securing the Prudential Debt to
the extent set forth in the Prudential Intercreditor Agreement.
SECTION 3.18    Subsidiaries. The Subsidiaries of the Company and their
respective business forms, jurisdictions of organization, addresses, and
respective equity owners, as of the date hereof, are set forth on Schedule 3.18
hereto. Except as so disclosed, no Loan Party or Subsidiary thereof has any
Subsidiaries or Equity Interests in, or joint ventures or partnerships with, any
Person as of the Effective Date.
SECTION 3.19    Labor Matters. Except as disclosed in the materials referred to
in Section 3.04(a), (a) there are no strikes or other labor disputes or
grievances pending or, to the knowledge of any Borrower, threatened, against any
Loan Party, except for such disputes or grievances that, individually and in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) no Loan Party is a party to any collective bargaining agreement.
SECTION 3.20    SEC Matters. The Company is in compliance with applicable
federal, provincial, territorial and state securities laws and/or rules and
regulations of the SEC, and with applicable state and provincial securities laws
and/or rules and regulations of state and provincial securities authorities and
of any stock exchanges or other self-regulatory organizations having
jurisdiction of the Company and/or its securities, in each case except where the
failure to do so, individually and in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.21    Restrictive Agreements. No Loan Party nor any Subsidiary thereof
is a party to any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Loan Party or Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or other equity
interests; other than (i) restrictions and conditions imposed by law or by this
Agreement, (ii) restrictions and conditions existing on the date hereof
identified in the materials referred to in Section 3.04(a) or (b) or as set
forth on Schedule 6.09, and (iii) restrictions and conditions permitted under
Section 6.09.
SECTION 3.22    Centre of Main Interests. In relation to the Loan Parties
incorporated in the Netherlands, for the purpose of Regulation (EU) No 2015/848
of the European Parliament and of the Council of the European Union of 20 May
2015 on insolvency proceedings (recast) (the Insolvency Regulation), its centre
of main interest (as that term is used in Article 3(1) of the


730424113
-72-
 




--------------------------------------------------------------------------------





Insolvency Regulation) is situated in the jurisdiction of its registered office
and it has no “establishment” (as that term is used in Article 2(10) of the
Insolvency Regulations) in any other jurisdiction.
SECTION 3.23    Tax Residency. With the exception of LCI Industries C.V., no
Dutch Borrower is, nor will any Dutch Borrower at any time during the term of
the Agreement be, considered to be a resident of any jurisdiction other than The
Netherlands for the purposes of any double taxation convention concluded by The
Netherlands, for the purposes of the Tax Arrangement for the Kingdom
(Belastingregeling voor het Koninkrijk) or for purposes of the Tax Arrangement
for the country of The Netherlands (Belastingregeling voor het land Nederland),
or otherwise. With the exception of LCI Industries C.V., the Loans, or any other
elements in relation to the Agreement, cannot, nor will at any time during the
term of the Agreement, be attributable to a permanent establishment or permanent
representative of a Dutch Borrower outside the Netherlands.


ARTICLE IV

Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (x) a counterpart of this Agreement signed on behalf of
such party or (y) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) an Omnibus Reaffirmation in substantially the form of Exhibit
F (the “Omnibus Reaffirmation”) duly executed by each Loan Party.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, and the Lenders
and dated the Effective Date) of (i) Faegre Baker Daniels LLP, U.S. counsel for
the Loan Parties, in a form reasonably acceptable to the Administrative Agent,
(ii) Loyens & Loeff N.V., Dutch counsel to the Administrative Agent, in a form
reasonably acceptable to the Administrative Agent and (iii) May Oberfell Lorber,
local counsel for certain of the Loan Parties, in a form reasonably acceptable
to Administrative Agent. The Borrowers hereby request such counsel to deliver
such opinions.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing, to the extent such
concept is applicable in the relevant jurisdiction, of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.


730424113
-73-
 




--------------------------------------------------------------------------------





(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
(f)    The Administrative Agent shall have received the audited financial
statements and the unaudited quarterly financial statements of the Company
referred to in Section 3.04(a).
(g)    (i) The Administrative Agent and each Lender shall have received, at
least five days prior to the Effective Date, all documentation and other
information regarding the Loan Parties requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of the Borrowers at least 10
days prior to the Effective Date and (ii) to the extent any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
five days prior to the Effective Date, any Lender that has requested, in a
written notice to such Borrower at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).
(h)    Each Lender requesting the same shall have received a duly executed
Revolving Credit Note (or an amendment and restatement thereof) (each, a
“Revolving Credit Note”, which term shall also include all amendments and
replacements thereof or substitutions therefor).
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., Chicago time, on December 14, 2018 (and,
in the event such conditions are not so satisfied or waived, the Commitments
shall terminate at such time).
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement and each other Loan Document shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that any such representations and warranties that are qualified by
materiality or as to Material Adverse Effect shall be true and correct in all
respects on and as of such date.


730424113
-74-
 




--------------------------------------------------------------------------------





(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.


ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized to the reasonable satisfaction of the applicable Issuing Bank, in
each case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Company and each Borrower covenants and agrees with the Lenders
that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information.
Lippert will furnish to the Administrative Agent and each Lender:
(a)    within 120 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, (i) its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the corresponding period or periods of the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) consolidating balance sheets of the Company and of
Lippert setting forth such information separately for the Company and for
Lippert and related consolidating statements of operations of the Company and of
Lippert setting forth such information separately for the Company


730424113
-75-
 




--------------------------------------------------------------------------------





and Lippert as of the end of and for such quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or in the case of the balance
sheets, as of the end of) the previous fiscal year, all of which shall be
certified by the chief financial officer of the Company as fairly presenting the
financial condition and results of operations therein shown in accordance with
GAAP consistently applied subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    promptly after the same become publicly available, copies of all periodic
and material other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be;
(e)    promptly after receipt thereof by the Company or any Subsidiary, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by the SEC or such other agency
regarding financial or other operational results of the Company or any
Subsidiary thereof;
(f)    promptly following any request therefor, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request;
(g)    promptly, a copy of any promissory notes issued under the Prudential
Shelf Agreement (or a summary of any extension of credit thereunder or pursuant
thereto not evidenced by a promissory note) and a copy of any certificate or
notice given by any Loan Party or any Subsidiary thereof to Prudential or to the
holders of any Prudential Notes or other Prudential Debt, or received by any
Loan Party or any Subsidiary thereof from Prudential or any holder of a
Prudential Note or other Prudential Debt; and
(h)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable


730424113
-76-
 




--------------------------------------------------------------------------------





“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that, if requested
by the Administrative Agent, the Company shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents.
SECTION 5.02    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof, including pursuant to any applicable Environmental Laws,
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$15,000,000;
(d)    notice of any action arising under any Environmental Law or of any
noncompliance by any Loan Party or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(e)    any material change in accounting or financial reporting practices by any
Loan Party or any Subsidiary;
(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(g)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.


730424113
-77-
 




--------------------------------------------------------------------------------





Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company or of Lippert
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. Except where the failure to do
so would not have a Material Adverse Effect, each Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, Division, liquidation or dissolution permitted under
Section 6.03.
SECTION 5.04    Payment of Obligations. The Company and each Borrower will, and
will cause each of its Subsidiaries to, pay its obligations, including
liabilities for Taxes, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company, such Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. Each Borrower will, and
will cause each other Loan Party and each of their respective Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
SECTION 5.06    Books and Records; Inspection Rights. Each Borrower will, and
will cause each of their respective Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of their respective Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
SECTION 5.07    Compliance with Laws. Each Borrower will, and will cause each of
their respective Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Borrower, its respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and general corporate purposes, including
the repayment of


730424113
-78-
 




--------------------------------------------------------------------------------





any loans outstanding under the Existing Credit Agreement on the Effective Date;
provided that (i) the proceeds of any Incremental Term Loans shall be for any
purposes not prohibited hereunder as may be agreed by the Lenders providing such
loans and (ii) the proceeds of any Credit Agreement Refinancing Indebtedness
shall be solely for purposes described in the definition of Credit Agreement
Refinancing Indebtedness. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Federal Reserve Board, including Regulations T, U and
X. Letters of Credit will be issued only to support payment (and/or guarantee)
obligations of the Borrowers to the beneficiaries thereof. The Borrowers will
not request any Borrowing or Letter of Credit, and the Borrowers shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
SECTION 5.09    Accuracy of Information. The Company and the Borrowers will
ensure that any information, including financial statements or other documents,
furnished to the Administrative Agent or the Lenders in connection with this
Agreement or any amendment or modification hereof or waiver hereunder contains
no material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and the furnishing of such information shall be
deemed to be a representation and warranty by such Borrower on the date thereof
as to the matters specified in this Section; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
SECTION 5.10    Additional Guarantors; Additional Collateral; Additional Parties
to Subordination Agreement. If any Person (a) after the Effective Date becomes
(whether upon its formation, by acquisition of its Equity Interests, or
otherwise) and continues to be a Subsidiary of any Loan Party, other than an
Immaterial Subsidiary (a “New Subsidiary”), or (b) that was an Immaterial
Subsidiary of a Loan Party (x) ceases to be an Immaterial Subsidiary of a Loan
Party or (y) becomes a guarantor in respect of, or pledges shares of its
subsidiaries to secure, the obligations under any Prudential Notes or other
Prudential Debt (any such Subsidiary, a “New Guarantor”), the Borrowers shall,
within 30 days, furnish notice in writing of such facts to the Administrative
Agent and (i) cause such New Subsidiary or other New Guarantor to become a
Guarantor (unless such Subsidiary is a “controlled foreign corporation” within
the meaning of Code Section 957(a) (a “CFC”), so long as such CFC has not
guaranteed or pledged collateral to secure the obligations under any Prudential
Notes or other Prudential Debt) pursuant to an instrument in form, scope, and
substance satisfactory to the Administrative Agent, (ii) deliver or cause to be
delivered, or assign, to the Collateral Agent subject to the Lien in favor of
the Collateral Agent under the Pledge Agreement, the certificates representing
all Equity Interests of the New Subsidiary or other New Guarantor owned by a
Loan Party (or Subsidiary thereof) (provided that if such New Subsidiary or


730424113
-79-
 




--------------------------------------------------------------------------------





other New Guarantor is a CFC, certificates or other evidence of Equity Interests
representing only sixty-five percent (65.00%) of its outstanding Equity
Interests shall be delivered and only to the extent that the owner of such
Equity Interests is a Loan Party (other than a Foreign Borrower), unless in each
case any additional such shares have been delivered or pledged to secure the
obligations under any Prudential Notes or other Prudential Debt), together with
appropriate instruments of transfer required under the Pledge Agreement; and
(iii) cause such New Subsidiary or other New Guarantor (unless it is a CFC, so
long as such CFC has not guaranteed or pledged collateral to secure the
obligations any Prudential Notes or other Prudential Debt) to become a party to
the Security Documents pursuant to one or more instruments or agreements
satisfactory in form and substance to the Collateral Agent, the effect of which
shall be to secure the Obligations by a first priority Lien on and security
interest in (which Lien and security interest may be pari passu with a like Lien
and security interest in the Notes Collateral Agent for the holders of any
Prudential Notes or other Prudential Debt) the Equity Interests of such New
Subsidiary or other New Guarantor; provided, however, that in any event, prior
to the time that any New Subsidiary or other New Guarantor receives the proceeds
of, or makes, any loan or advance or other extension of credit, from or to, or
otherwise becomes the obligor or obligee in respect of any Indebtedness of, any
Loan Party or Subsidiary thereof, the Borrowers shall (A) cause to be taken, in
respect of any such obligor, the action referred to in the preceding clauses
(i), (ii), and (iii) to the extent required under the terms of such clauses, and
(B) in the case of any such obligee, cause such obligee to become a party to the
Subordination Agreement pursuant to one or more instruments or agreements
satisfactory in form and substance to the Administrative Agent.
SECTION 5.11    Further Assurances.
Each Borrower will, and will cause each other Loan Party and each of their
respective Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements and the
establishment of and deposit of Collateral into custody accounts) that the
Required Lenders, the Administrative Agent, or the Collateral Agent, may
request, in order to effectuate the transactions contemplated by the Loan
Documents and (except for a Loan Party that is a CFC (other than as provided in
Section 5.10)) in order to grant, preserve, protect and perfect the validity and
first priority of the security interests created or intended to be created by
the Security Documents, it being understood that it is the intent of the parties
that the Obligations shall be secured by, among other things, all the interests
of the Loan Parties (other than any Foreign Borrowers) in each Subsidiary (other
than a CFC, in which case only an interest in sixty-five percent (65.00%) of the
outstanding shares thereof shall be pledged as security except as provided in
Section 5.10), including any such interests acquired subsequent to the Effective
Date. Such security interests and Liens will be created under the Security
Documents and other security agreements, and other instruments and documents in
form and substance satisfactory to the Administrative Agent, and the Borrowers
shall deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, and lien searches) as the Administrative
Agent or the Required Lenders shall reasonably request to evidence compliance
with this Section 5.11. Each Borrower agrees to provide such evidence as the
Required Lenders shall reasonably request as to the perfection and priority
status of each such security interest and Lien (which Lien and security interest
may be


730424113
-80-
 




--------------------------------------------------------------------------------





coordinate with a like Lien in Prudential for the benefit of the Prudential
Notes or any other Prudential Debt).


ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized to
the reasonable satisfaction of the applicable Issuing Bank, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company and each Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Company and the Borrowers will not, nor will
the Company or any Borrower permit any of its or their respective direct or
indirect Subsidiaries, directly or indirectly to, create, incur, assume or
permit to exist any Indebtedness or any preferred Equity Interests, except:
(a)    Indebtedness created hereunder or under the Loan Documents;
(b)    Indebtedness of a Loan Party in respect of any of the Prudential Notes or
any other Prudential Debt or otherwise pursuant to the Prudential Shelf
Agreement and Indebtedness incurred in substitution, refinancing or replacement
of such Indebtedness, so long as, in the case of any such Indebtedness incurred
after the Effective Date (other than Indebtedness incurred in substitution,
refinancing or replacement of Indebtedness outstanding pursuant to this clause
(b) in an amount not to exceed the amount of such Indebtedness being
substituted, refinanced or replaced (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction fees,
costs and expenses in connection with such substitution, refinancing or
replacement)) the Company is in compliance on a Pro Forma Basis with the
covenants set forth in Section 6.10;
(c)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by the amount of any
accrued interest and premiums with respect to such Indebtedness and transaction
fees, costs and expenses in connection with such extension, renewal or
replacement thereof);
(d)    Indebtedness of one Loan Party or a Subsidiary of a Loan Party to another
Loan Party or Subsidiary of a Loan Party; provided that any such Indebtedness
(x) shall not be prohibited by Section 6.05 and (y) owing by the Company or any
Guarantor to any Foreign Borrower or any Subsidiary that is not a Loan Party
shall be subordinated to the Obligations on subordination terms reasonably
acceptable to the Administrative Agent;
(e)    Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including purchase money Indebtedness


730424113
-81-
 




--------------------------------------------------------------------------------





and Capital Lease Obligations and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days (and
in the case of industrial revenue bonds, 360 days) after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $50,000,000
at any time outstanding;
(f)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof other than as a result of a Division; provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(ii) after giving effect to such Person becoming a Subsidiary, the Company shall
be in compliance with the covenants set forth in Section 6.10 on a Pro Forma
Basis;
(g)    [reserved];
(h)    Indebtedness of Subsidiaries (other than Loan Parties) in an aggregate
outstanding amount not to exceed $125,000,000 at any time;
(i)    Indebtedness in respect of Swap Agreements permitted under Section 6.06;
(j)    preferred stock of any Subsidiary issued on or prior to the Effective
Date;
(k)    Indebtedness of, or preferred stock issued by, any Subsidiary to the
Company or any other Subsidiary and permitted under Section 6.05;
(l)    contingent obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Dispositions
of properties or assets or with purchases of properties or assets permitted
hereunder;
(m)    Guarantees in respect of any Indebtedness permitted pursuant to this
Section 6.01 if such guaranteeing Person would be permitted to incur such
Indebtedness under this Section 6.01;
(n)    obligations in respect of performance bonds and completion, guarantee,
surety and similar bonds, in each case obtained in the ordinary course of
business to support statutory and contractual obligations (other than
Indebtedness) arising in the ordinary course of business;
(o)    Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(p)    Indebtedness arising from the endorsement of items for deposit or
collection of commercial paper received in the ordinary course of business;
(q)    Indebtedness incurred in connection with the financing of insurance
premiums; and


730424113
-82-
 




--------------------------------------------------------------------------------





(r)    (i) other Indebtedness so long as both before and after giving effect to
the incurrence of such Indebtedness, (x) no Default or Event of Default shall
have occurred and shall be continuing and (y) the Company shall be in compliance
with the covenants set forth in Section 6.10 on a Pro Forma Basis, and (ii)
extensions, renewals and replacements of any such Indebtedness incurred pursuant
to clause (i) that do not increase the outstanding principal amount thereof
(except by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction fees, costs and expenses in connection with such
extension, renewal or replacement thereof); provided that, in the case of
clauses (i) and (ii), the covenants, representations and defaults governing such
Indebtedness shall not be more restrictive (taken as a whole) than those
applicable to the existing commitments and loans, except to the extent (x) this
Agreement shall be modified to grant the as the existing commitments and loans
the benefit of such more restrictive provisions, (y) applicable solely to
periods after the latest maturity date with respect to the existing commitments
and loans hereunder in effect at the time of incurrence or issuance of such
Credit Agreement Refinancing Indebtedness or (z) as otherwise agreed by the
Administrative Agent in its reasonable discretion.
SECTION 6.02    Liens. The Company and the Borrowers shall not, and shall not
permit any other Loan Party or any of its or their Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (except by the amount of any accrued interest and premiums with
respect to such Indebtedness and transaction fees, costs and expenses in
connection with such extension, renewal or replacement thereof and except that
any such Liens on properties constructed, improved or acquired with the proceeds
of industrial revenue or development bond issues representing Indebtedness of a
Loan Party owing directly or indirectly to GE Capital Finance, Inc., and which
Liens secure only such issues, whether such issues are outstanding as of the
Effective Date or which are thereafter outstanding, may secure other such issues
representing Indebtedness so owing to such obligee the proceeds of which have
been used by a Loan Party to construct, improve or acquire other property, so
long as such Liens do not extend to any property of a Loan Party not so financed
and secure only Indebtedness represented by such issues);
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by any Loan Party or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the


730424113
-83-
 




--------------------------------------------------------------------------------





outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction fees,
costs and expenses in connection with such extension, renewal or replacement
thereof);
(d)    Liens on fixed or capital assets (including those granted to secure
purchase money Indebtedness and Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets) acquired,
constructed or improved by any Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 180 days (and in the case of industrial revenue
bonds, 360 days) after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 85% (in
the case of real property and the improvements thereon) or 100% (in the case of
personal property (other than fixtures)) of the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of such Borrower or other Subsidiary;
(e)    [reserved];
(f)    [reserved];
(g)    deposits and Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(h)    servitudes, easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Loan Party or any Subsidiary thereof;
(i)    Liens securing indebtedness of any Subsidiary (other than a Loan Party)
to the Company or any other Subsidiary; provided that (w) such Indebtedness is
permitted under Sections 6.01 and 6.05 hereof (as applicable), (x) all of the
outstanding capital stock or other equity interests of each such Subsidiary
shall be owned 100% directly or indirectly by the Company, (y) with respect to
any such Subsidiaries to whom such Indebtedness is owed, such Subsidiaries
(other than any such Subsidiary that is a CFC) shall have become party to the
Guarantee Agreement and the Pledge Agreement and taken each other action
required to be taken by New Guarantors pursuant to Section 5.10 regardless of
whether such Subsidiary is an Immaterial Subsidiary and (z) such indebtedness
shall not be assigned or transferred by the obligee thereof to any Person other
than another Loan Party or any of their respective Subsidiaries such that after
giving effect to such assignment and transfer all of the foregoing conditions
are satisfied;
(j)    Liens in favor of consignors in consignors’ consigned assets in an
aggregate amount not to exceed $5,000,000;


730424113
-84-
 




--------------------------------------------------------------------------------





(k)    Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor shall not at the time be
required to be made in accordance with the provisions of Section 5.04;
(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Company or a Subsidiary in excess of those set forth by regulations promulgated
by the Federal Reserve Board, and (ii) such deposit account is not intended by
the Company or any Subsidiary to provide collateral to the depository
institution;
(m)    Liens of lessors, lessees and sublessees of real property on property
leased by or to a Borrower or a Subsidiary in the ordinary course of business
and not interfering in any material respect with the business of such Borrower
or Subsidiary;
(n)    Liens of customs and revenue authorities arising as a matter of law
relating to the importing or exporting of goods in the ordinary course of
business;
(o)    Liens to secure insurance premium financing;
(p)    Liens in the nature of contractual restrictions created under agreements
related to Dispositions of assets permitted under Section 6.08;
(q)    Liens securing judgments or awards not constituting Events of Default;
(r)    Liens in the nature of contractual restrictions related to joint venture
interests under joint venture agreements to the extent such investments are
permitted under Section 6.04;
(s)    Liens related to permitted repurchase investments described in clause (d)
of the definition of “Permitted Investments;
(t)    claims by buyers to cash earnest deposits made in connection with
Permitted Acquisitions;
(u)    Liens securing credit facilities entered into by Foreign Subsidiaries
(other than Foreign Borrowers) to the extent permitted under Section 6.01(h);
(v)    Liens securing the Indebtedness permitted under Section 6.01(b) so long
as the Obligations are secured equally and ratably therewith pursuant to such
documents, instruments and agreements as shall be required by the Collateral
Agent, including the Prudential Intercreditor Agreement;
(w)    [reserved]; and


730424113
-85-
 




--------------------------------------------------------------------------------





(x)    other Liens, provided that the aggregate amount of all outstanding
Indebtedness secured by such Liens shall not at the time of the granting of any
additional Lien exceed 15% of Consolidated Net Worth.
SECTION 6.03    Fundamental Changes.
(a)    Each of the Company and each Borrower shall not, and shall not permit any
other Loan Party or any of its Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
consummate a Division as the Dividing Person, or otherwise Dispose of all or
substantially all, or all or substantially all of the stock of its Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary may merge into a Borrower in a transaction in which such Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary (provided that if
either such Subsidiary is a Loan Party, the surviving Subsidiary shall be a Loan
Party (and if either such Subsidiary is a Borrower, the surviving Subsidiary
shall be such Borrower)), (iii) any Subsidiary may Dispose of its assets to the
Company or to another Subsidiary (provided that if the Subsidiary making such
Disposition is a Loan Party, such Disposition shall be to a Loan Party or a
Subsidiary that becomes a Loan Party substantially contemporaneously with such
Disposition), (iv) any Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (v) in the event that any Foreign Borrower does not then have any Loans or
Letters of Credit outstanding for its account, such Foreign Borrower may
liquidate or dissolve or merge into or consolidate with any other Person (in
which case Lippert shall provide notice of such transaction to the
Administrative Agent and such Foreign Borrower shall cease to be a Foreign
Borrower hereunder upon the consummation thereof); provided that any such merger
or Division involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger or Division shall not be permitted unless also permitted by
Section 6.05.
(b)    The Borrowers will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by such Borrower and its respective Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.
(c)    The Borrowers will not permit their fiscal year to end on a day other
than December 31 or change the such Borrower’s method of determining its fiscal
quarters.
SECTION 6.04    Dispositions. Each of the Company and each Borrower will not,
nor will it permit any other Loan Party or any of their respective Subsidiaries
to, make any Disposition, except:
(a)    Dispositions of used, surplus, obsolete or worn out property not used or
useful in such Person’s business;


730424113
-86-
 




--------------------------------------------------------------------------------





(b)    Dispositions of inventory and Permitted Investments in the ordinary
course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the Company or to a
Subsidiary so long as, in the case of any such Disposition by a Loan Party, the
transferee shall be a Loan Party (other than a Foreign Borrower to the extent
aggregate Dispositions to Foreign Borrowers would exceed $10,000,000 as a result
of any such Disposition);
(e)    Dispositions permitted by Section 6.03;
(f)    leases, licenses, subleases or sublicenses granted in the ordinary course
of business and on ordinary commercial terms that do not interfere in any
material respect with the business of any Borrower and any of such Borrower’s
respective Subsidiaries;
(g)    Dispositions of intellectual property rights that are no longer used or
useful in the business of any Borrower and any of such Borrower’s respective
Subsidiaries;
(h)    the discount, write-off or Disposition of past due accounts receivable in
the ordinary course of business;
(i)    Restricted Payments permitted by Section 6.07 and investments permitted
by Section 6.05;
(j)    abandonment of non-material intellectual property assets in the ordinary
course of business;
(k)    Dispositions of assets acquired pursuant to a Permitted Acquisition,
which assets are not used in or useful in the business;
(l)    surrender, release or waiver of contract rights in the ordinary course of
business so long as such surrender, release or waiver would not have a material
effect on the rights, assets or business of such Loan Party or Subsidiary;
(m)    Dispositions of interests in a Swap Agreement in connection with the
unwinding of such Swap Agreement;
(n)    Dispositions of investments or assets to joint ventures to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in, joint venture arrangements and similar binding
arrangements pursuant to an investment permitted by Section 6.05; provided that
the aggregate Fair Market Value for all investments and assets transferred to
such joint ventures pursuant to this clause (n) shall not, in the aggregate
together with all investments in joint ventures pursuant to Section 6.05(p),
exceed $20,000,000;


730424113
-87-
 




--------------------------------------------------------------------------------





(o)    Dispositions that consist of charitable donations in the ordinary course
of business and consistent with past practices; and
(p)    Dispositions by the Company or any Subsidiary; provided that the
aggregate book value of all property Disposed of pursuant to this clause (p) in
shall not exceed (x) 10% of Consolidated Total Assets (as determined as of the
end of the fiscal quarter of the Company ending on or immediately before the
determination date) in any fiscal year or (y) 25% of Consolidated Total Assets
(measured as of the Effective Date) in the aggregate after the Effective Date.
SECTION 6.05    Investments, Loans, Advances, Guarantees and Acquisitions. Each
of the Company and each Borrower will not, nor will it permit any other Loan
Party or any of their respective Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with, or as a Division Successor pursuant to
the Division of, any Person that was not a wholly owned Subsidiary prior to such
merger or Division) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
(a)    Permitted Investments;
(b)    investments by the Company or any Borrower in the capital stock of its
Subsidiaries; provided that in the case of any such investment by any Loan
Party, such investment shall be (i) to or in another Loan Party (other than a
Foreign Borrower), (ii) used for consideration for Permitted Acquisitions or
(iii) otherwise in an aggregate outstanding amount (together with the
outstanding amount of any loans or advances described in clause (iii) of the
proviso to clause (c) below) not to exceed $50,000,000 at any time;
(c)    loans or advances made by any Borrower to any Subsidiary and made by any
Subsidiary to any Borrower or any other Subsidiary; provided that in the case of
any such loan or advance by any Loan Party, such loan or advance shall be (i) to
or in another Loan Party (other than a Foreign Borrower), (ii) used for
consideration for Permitted Acquisitions or (iii) otherwise in an aggregate
outstanding amount (together with the outstanding amount of any loans or
advances described in clause (iii) of the proviso to clause (b) above) not to
exceed $50,000,000 at any time;
(d)    Guarantees constituting Indebtedness permitted by Section 6.01(d);
(e)    investments constituting acquisitions of the assets or stock or other
securities of any Person or of assets constituting a business unit; provided,
however, that (i) both before and after giving effect to such acquisition, (x)
no Default or Event of Default exists and (y) the Company is in compliance with
Section 6.10(a) and (b) on a Pro Forma Basis, (ii) in the case of an acquisition
or series of related acquisitions for consideration of $100,000,000 or more, (x)
the Company shall have notified the Administrative Agent at least 10 days prior
to the consummation thereof and provided the Administrative Agent with drafts of
definitive acquisition documentation, including schedules and exhibits thereto
(provided that to the extent drafts are not available on such date, the


730424113
-88-
 




--------------------------------------------------------------------------------





Company shall provide the Administrative Agent with such drafts promptly upon
their becoming available), and (y) the Company shall provide the Administrative
Agent with a copy of all business and financial information reasonably requested
by the Administrative Agent, including pro forma financial statements,
calculations of EBITDA made on a Pro Forma Basis, acquisition summaries and, to
the extent available, projections, quality-of-earnings reports and diligence
summaries, (iii) the aggregate consideration for any such acquisitions of
assets, stock or other securities of Persons that do not become Loan Parties or
are otherwise owned by Persons that are not Loan Parties and do not become Loan
Parties in connection with such acquisitions shall not exceed $125,000,000 in
the aggregate after the Effective Date and (iv) any such acquisition shall not
be a “hostile” acquisition and shall have been approved by the board of
directors (or equivalent governing body) and/or the shareholders (or equivalent)
of the applicable Loan Party and of the business unit or Person to be acquired
(any acquisition meeting all the criteria of this Section 6.05(e) being referred
to herein as a “Permitted Acquisition”);
(f)    other investments in an aggregate amount not to exceed $50,000,000 less
the amount of any repayments or returns of capital in respect of any such
investment;
(g)    other investments, provided that (i) no Default or Event of Default would
exist and (ii) the Total Net Leverage Ratio would not exceed 2.00:1.00 on a Pro
Forma Basis;
(h)    purchases of capital stock of the Company so long as the Company would be
permitted to make any such purchase under Section 6.07;
(i)    advances to management personnel, employees and agents in the ordinary
course of business for travel and entertainment expenses in an aggregate
outstanding amount not to exceed $250,000;
(j)    other investments existing on the date of this Agreement and disclosed on
Schedule 6.05;
(k)    investments in the nature of non-cash consideration related to
Dispositions permitted under Section 6.04;
(l)    investments in the form of Swap Agreements permitted under Section 6.06;
(m)    investments in the nature of accounts receivable, notes receivable,
security deposits, prepayments and trade credit arising in the ordinary course
of business;
(n)    investments received in connection with bankruptcy of customers and in
good faith settlement of delinquent obligations of, and other disputes with,
customers, so long as such underlying obligations arise in the ordinary course
of business of the applicable Loan Party or Subsidiary;
(o)    short term intercompany investments between the Loan Parties, between the
Loan Parties and their Subsidiaries and between Subsidiaries and the Loan
Parties related to cash


730424113
-89-
 




--------------------------------------------------------------------------------





management arising in the ordinary course of business in an aggregate
outstanding amount not to exceed $5,000,000 at any time; and
(p)    investments in joint ventures if the aggregate outstanding consideration
for all such joint ventures, together with the Fair Market Value of all assets
and investments transferred to joint ventures pursuant to Section 6.04(n), does
not exceed $20,000,000.
SECTION 6.06    Swap Agreements. Neither the Company or any Borrower will nor
will it permit any other Loan Party or any of their respective Subsidiaries to,
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which such Borrower or such other Loan Party or Subsidiary
has actual exposure (other than those in respect of Equity Interests of such
Borrower or such other Loan Party or Subsidiary), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Borrower any other Loan Party or any of their respective Subsidiaries.
SECTION 6.07    Restricted Payments. Neither the Company or any Borrower shall,
nor shall it permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except (a) the Company
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the
Company may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Company
and its Subsidiaries, (d) the Company and its Subsidiaries may acquire or
otherwise purchase capital stock of any Subsidiary or make capital contributions
in a Subsidiary, (e) the Company may make additional Restricted Payments in an
aggregate amount not to exceed $100,000,000 in any fiscal year and (f) the
Company may make any Restricted Payments so long as both before and after giving
effect thereto, (i) no Default of Event of Default shall have occurred and be
continuing, (ii) the Total Net Leverage Ratio would not exceed 2.50:1.00 on a
Pro Forma Basis and (iii) the Debt Service Coverage Ratio would not be less than
2.00:1.00 on a Pro Forma Basis.
SECTION 6.08    Transactions with Affiliates. The Company and the Borrowers will
not, and will not permit any other Loan Party which is a Subsidiary of a
Borrower or any such Loan Party’s Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, in each case involving aggregate payments, value or
consideration in excess of $1,000,000 for any such transaction or series of
related transactions, except (a)  at prices and on terms and conditions not less
favorable to such Borrower, such other Loan Party or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among any Borrower (other than Foreign Borrowers)
and its Subsidiaries not involving any other Affiliate of a Loan Party that is
not a Loan Party (other than a Foreign Borrower), (c) any merger, consolidation,
liquidation, dissolution or conveyance permitted under Section 6.03, any
Restricted Payment permitted by Section 6.07, any investment permitted under
Section 6.05, any Disposition permitted under Section 6.04 and any Indebtedness
permitted under


730424113
-90-
 




--------------------------------------------------------------------------------





Section 6.01, (d) intercompany transactions for the purpose of improving the
consolidated tax efficiency of the Company and its Domestic Subsidiaries, (e)
payments by the Company and its Domestic Subsidiaries pursuant to tax sharing
agreements among the Company and its Domestic Subsidiaries on customary terms
that require each party to make payments when such taxes are due or refunds
received of amounts equal to the income tax liabilities and refunds generated by
each such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party, (f) employment,
indemnification, benefits and compensation arrangements (including arrangements
made with respect to bonuses and equity-based awards and any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors) entered into in the ordinary course of business with members of the
board of directors or management committee, officers and employees of such
Borrower, such other Loan Party or such Subsidiary and (g) customary
transactions not otherwise prohibited under this Agreement in connection with an
insurance company that has been formed to provide insurance coverage to such
Borrower, such other Loan Party or such Subsidiary.
SECTION 6.09    Restrictive Agreements. The Company and the Borrowers will not,
and will not permit any other Loan Party or any of their respective Subsidiaries
to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of any Borrower, any other Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement or the
Prudential Shelf Agreement, (ii) the foregoing shall not apply to restrictions
and conditions existing on the date hereof identified on Schedule 6.09 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof which are not otherwise prohibited
hereunder, (vi) the foregoing shall not apply to customary prohibitions,
restrictions and conditions in licenses, leases and governmental permits
concerning Liens on assets subject thereto, (vii) the foregoing shall not apply
to customary prohibitions or restrictions in joint venture agreements and
similar agreements that relate solely to the activities of joint ventures
permitted under Section 6.05, (viii) the foregoing shall not apply to customary
prohibitions, restrictions or conditions contained in agreements relating to any
asset sale or disposition pending such sale or disposition other than
restrictions on Liens, provided that such prohibitions, restrictions and
conditions apply only to the Loan Party or Subsidiary or its assets to be sold
or disposed of and such sale or disposition is permitted hereunder, (ix) the
foregoing shall not apply to limitations or restrictions consisting of customary
net worth, leverage or other financial covenants in each case


730424113
-91-
 




--------------------------------------------------------------------------------





contained in, or required by, any contractual obligation governing Indebtedness
of a Borrower, a Loan Party or any of their respective Subsidiaries permitted
under Section 6.01, (x) the foregoing shall not apply to customary prohibitions,
restrictions and conditions contained in Swap Agreements permitted pursuant to
Section 6.06 and in any agreement related to Banking Services, (xi) the
foregoing shall not apply to customary prohibitions, restrictions and conditions
in Guarantees and permitted hereunder that waive or prohibit parties thereto
from collecting intercompany obligations after the occurrence of a default, and
(xii) the foregoing shall not apply to any prohibition contained in any
agreement, bond, note or other instrument (or any refinancing thereof) permitted
hereunder with respect to any Person or the property or assets of such Person
acquired by a Borrower, a Loan Party or any of their respective Subsidiaries in
an acquisition permitted hereunder and existing at the time of such acquisition;
provided that such prohibition is not applicable to any Person or the property
or assets of any Person other than such acquired Person or the property or
assets of such acquired Person.
SECTION 6.10    Certain Financial Covenants.
(a)    The Borrowers shall not permit the Total Net Leverage Ratio to exceed
3.00:1.00 as of the last day of any fiscal quarter, commencing with the fiscal
quarter ending December 31, 2018.
(b)    The Borrowers shall not permit the Debt Service Coverage Ratio at the
conclusion of the twelve month period ending on the last day of any fiscal
quarter to be less than 2.00:1.00, commencing with the fiscal quarter ending
December 31, 2018.
SECTION 6.11    Amendment of Certain Documents.
No Borrower shall, nor shall it permit any other Loan Party or any of their
respective Subsidiaries to:
(a)    Permit the termination of, or any amendment, waiver or modification to,
the certificate of incorporation or by-laws, certificate of limited partnership,
certificate of formation, agreement of limited partnership, operating agreement
or similar organizational document, as the case may be, of any Loan Party or
Subsidiary thereof, except (i) to the extent necessary to effect a transaction
permitted under Section 6.03, (ii) for amendments, modifications or waivers that
are not adverse in any respect to the Lenders, the Administrative Agent, the
Collateral Agent, or the Issuing Banks, (iii) in connection with the dissolution
of any Loan Party having de minimus assets or (iv) any amendments of such
documents by Immaterial Subsidiaries; provided that Lippert shall provide the
Administrative Agent with prompt written notice of the dissolution of any Loan
Party or Subsidiary and of the Loan Party or Subsidiary to which any assets of
such dissolved entity have been transferred.
(b)    Amend in any material respect the Prudential Shelf Agreement, or the
Prudential Notes or any other Prudential Debt or any other agreement entered
into in connection therewith without the prior written consent of the Required
Lenders, other than any amendment that (i) would make any representation,
covenant or event of default more favorable to the Company and its Subsidiaries,
(ii) extend the maturity date or any other date for payment of any amount in
respect thereof or (iii) reduce or forgive any amount payable in respect
thereof; provided that the Prudential


730424113
-92-
 




--------------------------------------------------------------------------------





Shelf Agreement and the other documents evidencing the Prudential Debt may be
amended after the Effective Date in order to conform any representations,
covenants and events of default to the corresponding provisions of this
Agreement.
In the event that at any time any representation, covenant or event of default
set forth in the Prudential Shelf Agreement or the other definitive
documentation for the Prudential Debt is more restrictive in any respect than
the corresponding representation, covenant or event of default in the Loan
Documents, or any such representation, covenant or event of default set forth in
the Prudential Shelf Agreement or the other definitive documentation for the
Prudential Debt is in addition to the representations, covenants and events of
default set forth in the Loan Documents, (a) such more restrictive or additional
representations, covenants and events of default shall be, and are hereby,
deemed to be incorporated by reference in their entirety in this Agreement as
though set forth herein in full and (b) upon the request of the Administrative
Agent or the Required Lenders on any date on or after the date 90 days after the
Effective Date, the Company shall, and shall cause its Subsidiaries to, enter
into one or more amendments to this Agreement and the other Loan Documents in
form and substance reasonably satisfactory to the Administrative Agent (which
amendment or amendments shall not, for the avoidance of doubt, require the
approval or consent of any other Lender) in order to incorporate such more
restrictive or additional representations, covenants and events of default.
SECTION 6.12    Use of Proceeds. No Borrower will, nor permit any other Loan
Party or any of their respective Subsidiaries to use the proceeds of the Loans
for any other purpose other than a purpose pursuant to Section 5.08 and in a
manner not in violation of Anti-Corruption Laws and applicable Sanctions.
SECTION 6.13    Centre of Main Interest. No Loan Party incorporated in the
Netherlands shall change is centre of main interest (as that term is used in
Article 3(1) of the Insolvency Regulation), nor shall it have an “establishment”
in any other jurisdiction.


ARTICLE VII

Events of Default
SECTION 7.01    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement


730424113
-93-
 




--------------------------------------------------------------------------------





or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement, any other
Loan Document, or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect when made or deemed made;
(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or 5.03 (with respect to any Borrower’s
existence) or in Article VI;
(e)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrowers (which notice will be given at the request
of any Lender);
(f)    any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period (unless waived in writing by the holder or
holders of such Material Indebtedness for such time as such waiver shall
continue in effect by its terms);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower, any Loan Party or any Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets or (iii) any Loan Party incorporated in the Netherlands has filed a
notice under Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990),
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;


730424113
-94-
 




--------------------------------------------------------------------------------





(i)    any Loan Party or any other Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)    any Loan Party or any Subsidiary thereof shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount
(not covered by insurance as to which the carrier or broker has not disputed
coverage) in excess of $50,000,000 shall be rendered against any Borrower, any
other Loan Party, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Borrower, any other
Loan Party, any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or any Borrower or any other Person contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Borrower denies in writing that it has any or further liability or
obligation under any Loan Document, or purports in writing to revoke, terminate
or rescind any Loan Document.
SECTION 7.02    Remedies Upon an Event of Default. If an Event of Default occurs
(other than an event with respect to the Company or any Borrower described in
Sections 7.01(h) or 7.01(i)), and at any time thereafter during the continuance
of such Event of Default, the Administrative Agent may with the consent of the
Required Lenders, and shall at the request of the Required Lenders, by notice to
the Company, take any or all of the following actions, at the same or different
times:
(a)    terminate the Commitments, and thereupon the Commitments shall terminate
immediately;
(b)    declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable,


730424113
-95-
 




--------------------------------------------------------------------------------





together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder and under any other Loan Document, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers;
(c)    require that the Borrowers provide cash collateral as required in
Section 2.06(j); and
(d)    exercise on behalf of itself, the Lenders and the Issuing Banks all
rights and remedies available to it, the Lenders and the Issuing Banks under the
Loan Documents and Applicable Law.
If an Event of Default described in Sections 7.01(h) or 7.01(i) occurs with
respect to the Company or any Borrower, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, and the obligation of the Borrowers to cash collateralize the LC
Exposure as provided in clause (c) above shall automatically become effective,
in each case, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.
In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived by each Borrower on behalf of
itself and its Subsidiaries), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, or
consent to the use by any Loan Party of any cash collateral arising in respect
of the Collateral on such terms as the Administrative Agent deems reasonable,
and/or may forthwith sell, lease, assign give an option or options to purchase
or otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. The Administrative Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Loan Party, which right or equity is hereby waived and released by each
Borrower on behalf of itself and its Subsidiaries. Each Borrower further agrees
on behalf of itself and its Subsidiaries, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at the
premises of the Company, another Loan Party or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Article VII, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any other way relating to the


730424113
-96-
 




--------------------------------------------------------------------------------





Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the obligations of the Loan Parties under the Loan Documents, in
such order as the Administrative Agent may elect, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York Uniform Commercial Code, need the Administrative Agent account for the
surplus, if any, to any Loan Party. To the extent permitted by applicable law,
each Borrower on behalf of itself and its Subsidiaries waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.
SECTION 7.03    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Company or the
Required Lenders:
(a)    all payments received on account of the Obligations shall, subject to
Section 2.20, be applied by the Administrative Agent as follows:
(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to Section
2.12(c) payable to the Administrative Agent in its capacity as such);
(ii)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;
(iii)    third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;
(iv)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans, unreimbursed LC Disbursements, Banking Services
Obligations and amounts owing under IR/FX Hedging Agreements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrowers pursuant to Section 2.06 or 2.20, ratably among the Lenders, the
Issuing Banks, the IR/FX Protection Merchants and the other Persons holding
Banking Services Obligations in proportion to the respective amounts described
in this clause (iv) payable to them; provided that (x) any such amounts applied
pursuant to


730424113
-97-
 




--------------------------------------------------------------------------------





subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.06 or 2.20, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 7.03;
(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Banks based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and
(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the applicable Borrower or as otherwise required
by law; and
(b)    if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
Notwithstanding the foregoing, Banking Services Obligations and Obligations
arising under IR/FX Hedging Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable IR/FX Protection Merchant or Lender providing
(or whose Affiliate is providing) such Banking Services, as the case may be.
Each IR/FX Protection Merchant or Lender providing (or whose Affiliate is
providing) such Banking Services which in each case is not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
hereof for itself and its Affiliates as if a “Lender” party hereto.


ARTICLE VIII

The Administrative Agent
SECTION 8.01    Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than within the United States, each Lender and each Issuing


730424113
-98-
 




--------------------------------------------------------------------------------





Bank hereby grants to the Administrative Agent any required powers of attorney
to execute and enforce any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without limiting
the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other Obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the


730424113
-99-
 




--------------------------------------------------------------------------------





use of the term “agent” (or any similar term) herein or in any other Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); additionally, each Lender agrees that
it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement and/or the transactions contemplated hereby;
(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of United
States of America, or is required or deemed to hold any Collateral “on trust”
pursuant to the foregoing, the obligations and liabilities of the Administrative
Agent to the Secured Parties in its capacity as trustee shall be excluded to the
fullest extent permitted by applicable law; and
(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)    None of any Documentation Agent nor any Arranger shall have obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.
(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that


730424113
-100-
 




--------------------------------------------------------------------------------





are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17
and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
(g)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions.  Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(i) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
(h)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.
SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc. (a)
Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan


730424113
-101-
 




--------------------------------------------------------------------------------





Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, any Borrower, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by any
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Exchange Rate or Dollar Equivalent.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or


730424113
-102-
 




--------------------------------------------------------------------------------





otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).
SECTION 8.03    Posting of Communications. (a) Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Company and each
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Company hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY
DOCUMENTATION AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.


730424113
-103-
 




--------------------------------------------------------------------------------





“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.
(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and each of the Company
and the Borrowers agree that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
SECTION 8.04    The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
SECTION 8.05    Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrowers, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment


730424113
-104-
 




--------------------------------------------------------------------------------





shall be subject to the prior written approval of the Company (which approval
may not be unreasonably withheld and shall not be required while an Event of
Default has occurred and is continuing). Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties,
and continue to be entitled to the rights set forth in such Security Document
and Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.
SECTION 8.06    Acknowledgements of Lenders and Issuing Banks.


730424113
-105-
 




--------------------------------------------------------------------------------





(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Documentation Agent or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Documentation Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning each Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
SECTION 8.07    Collateral and Guarantee Matters.
(a)    Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Obligations and no IR/FX Hedging Agreement the obligations under
which constitute Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or IR/FX Hedging Agreement, as applicable, shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.
(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the


730424113
-106-
 




--------------------------------------------------------------------------------





Collateral, the existence, priority or perfection of the Administrative Agent’s
Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.
(d)    The Secured Parties irrevocably authorize the Administrative Agent to (i)
release all liens on all Collateral upon the payment in full of all Obligations
(other than (x) any Letters of Credit which have been cash collateralized or
otherwise become subject to credit support satisfactory to the Issuing Bank, (y)
obligations under IR/FX Hedging Agreements and Banking Services Obligations and
(z) contingent indemnification obligations for which no claim has been made) and
the termination of all Commitments, (ii) release any Subsidiary from the
Guarantee Agreement, and release all Liens granted by such Subsidiary (and, in
the case of clause (x) below, release all Liens granted by other Loan Parties in
the shares of such Subsidiary), in the event that such Subsidiary (x) is sold to
a Person that is not a Loan Party pursuant to a transaction permitted hereunder
or (y) is or becomes an Immaterial Subsidiary, provided that no such release
shall be granted in the case of clause (y) to the extent that such Subsidiary is
a guarantor in respect of, or has granted liens on shares of its subsidiaries to
secure, the obligations under any Prudential Notes or other Prudential Debt, in
each case unless such guarantee or Lien in respect of the Prudential Notes or
other Prudential Debt is released substantially concurrently with the release of
such Subsidiary from the Guarantee Agreement or the release of such Liens, as
applicable (and each Secured Party hereby authorizes the Administrative Agent to
consent to, and the Administrative Agent hereby does consent to, any release by
the Notes Collateral Agent (as defined in the Prudential Intercreditor
Agreement) of any such guarantee or Lien by any Immaterial Subsidiary in respect
of the Prudential Notes and other Prudential Debt).
SECTION 8.08    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit


730424113
-107-
 




--------------------------------------------------------------------------------





bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
SECTION 8.09    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving


730424113
-108-
 




--------------------------------------------------------------------------------





insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that none of the Administrative Agent, or any Arranger or any
of their respective Affiliates is a fiduciary with respect to the Collateral or
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
(c)    The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate


730424113
-109-
 




--------------------------------------------------------------------------------





transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


ARTICLE IX

Miscellaneous
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to any Loan Party, c/o the Company at: 3501 County Road 6 East,
Elkhart, Indiana 46514, Attention of Brian Hall (Facsimile: (575) 217-0358);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 10 S. Dearborn St. L2, Chicago, IL 60603, Attention of Jasmine
Doke, Loan and Agency Bank Services Group (Fax No. (844) 490-5663);
(iii)    if to an Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency
Bank Services Group, 10 S. Dearborn St. L2, Chicago, IL 60603, Attention: Cheryl
Lyons (Facsimile: (888) 303-9732); and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company and the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an


730424113
-110-
 




--------------------------------------------------------------------------------





acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Subject to Section 2.14(b) and Section 9.02(c) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (provided that only the consent of the Required Lenders shall be
necessary (x) to amend Section 2.13(d) or to waive the obligation of the
Borrowers to pay interest at rates specified in such clause or (y) to amend any
financial covenant (or any defined term directly or indirectly used therein),
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or other Obligation or to reduce any fee payable hereunder),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly and adversely affected thereby, (iv) change Section 2.09(c)
or 2.18(b) or (c) in a manner that would alter the ratable reduction of
Commitments or the pro rata


730424113
-111-
 




--------------------------------------------------------------------------------





sharing of payments required thereby, without the written consent of each
Lender, (v) change the payment waterfall provisions of Section 2.20(b) or 7.03
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vii) release all or
substantially all of the value of the Guarantee Agreement or all or
substantially all of the Collateral, in each case without the written consent of
each Lender (provided, however, that nothing in this Section 9.02(b)(vii) shall
require the consent of each Lender for a release of Collateral or a release of
Subsidiaries from the Guarantee Agreement permitted by Section 8.07(d));
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Banks hereunder
without the prior written consent of the Administrative Agent, the Issuing
Banks, as the case may be; provided further that no such agreement shall amend
or modify the provisions of Section 2.06 or any letter of credit application and
any bilateral agreement between any Borrower and an Issuing Bank regarding such
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between any Borrower and an Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank, respectively.
(c)    If the Administrative Agent and Borrowers acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrowers shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)     Lippert shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of one primary firm of counsel for the Administrative
Agent and of one firm of local counsel for the Administrative Agent in each
reasonably necessary jurisdiction, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one primary firm of counsel for
such Persons and of one firm of local counsel for such Persons in each
reasonably necessary jurisdiction (and, in the case of any actual or perceived
conflict of interest, additional counsel to all similarly situated Persons taken
as a whole in each such jurisdiction to the extent necessary to resolve such
conflicts), in connection with the enforcement or protection of its rights
against any Loan Party in connection with this Agreement and the other Loan
Documents, including its rights against any Loan Party under this Section, or in
connection with the Loans made hereunder or Letters of Credit issued hereunder,
including all such out-of-


730424113
-112-
 




--------------------------------------------------------------------------------





pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(b)    Lippert shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by an Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by any Borrower or any other Loan Party or their respective equity
holders, Affiliates, creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or from a breach by such
Indemnitee in bad faith of its obligations under the Loan Documents or (y) arise
out of any claim, litigation, investigation or proceeding that does not involve
an act or omission by any Borrower or any of their respective Affiliates and
that is brought by another Indemnitee against such Indemnitee (other than any
such claim, litigation, investigation or proceeding brought against the
Administrative Agent or any Arranger (in its capacity as such) by any other
Indemnitee). To the extent not prohibited by applicable law, any Person seeking
to be indemnified under this Section 9.03(b) shall, upon obtaining knowledge
thereof, use commercially reasonable efforts to give prompt written notice to
Lippert of the commencement of any action or proceeding giving rise to such
indemnification claim, provided that the failure to give such notice shall not
relieve Lippert of any indemnification obligation hereunder. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(c)    Each Lender severally agrees to pay any amount required to be paid by any
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank, and each Related Party of any of the foregoing Persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Loan Parties
and without limiting the obligation of the Loan Parties to do so), ratably
according to their respective Applicable Percentage in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably


730424113
-113-
 




--------------------------------------------------------------------------------





in accordance with such Applicable Percentage immediately prior to such date),
from and against any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any kind whatsoever
that may at any time (whether before or after the payment of the Loans) be
imposed on, incurred by or asserted against such Agent Indemnitee in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
(d)    To the extent permitted by applicable law (i) no Loan Party shall assert,
and the Company and each Borrower hereby waives (on behalf of itself and each of
its subsidiaries), any claim against any Indemnitee for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause
(d)(ii) shall relieve any Loan Party of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) neither the
Company nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company or any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


730424113
-114-
 




--------------------------------------------------------------------------------





(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A)    the Borrowers; provided that, the Borrowers shall be deemed to have
consented to an assignment of all or a portion of the Revolving Loans and
Commitments unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of the Borrowers shall be required for an
assignment to a Lender having a commitment and Loans under the applicable
Facility, an Affiliate of such a Lender, an Approved Fund of such a Lender or,
if an Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment; and
(C)    in the case of an assignment of any Commitment and/or Revolving Loan,
each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Facility, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of
Lippert and the Administrative Agent otherwise consent; provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and


730424113
-115-
 




--------------------------------------------------------------------------------





(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) a Loan Party or Subsidiary or Affiliate of a Loan Party; provided
that, with respect to clause (c), such holding company, investment vehicle or
trust shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments, (y)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each respective Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time


730424113
-116-
 




--------------------------------------------------------------------------------





to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under 2.17(g) will be delivered to the Borrowers and the Administrative
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee


730424113
-117-
 




--------------------------------------------------------------------------------





under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at any
Borrower’s request and expense, to use reasonable efforts to cooperate with such
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the applicable Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    (i)    Notwithstanding anything to the contrary in this Agreement, no
assignment or participation shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the assigning Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Borrowers
have consented to such assignment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment or participation). For the
avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrowers of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (e)(i)
shall not be void, but the other provisions of this clause (e) shall apply.


730424113
-118-
 




--------------------------------------------------------------------------------





(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrowers’ prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrowers may, at Lippert’s sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent, (A) terminate any Revolving Credit Commitment of such Disqualified
Institution and repay all obligations of the Borrowers owing to such
Disqualified Institution in connection with such Revolving Credit Commitment,
and/or (B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.04),
all of its interest, rights and obligations under this Agreement to one or more
Persons (at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
debtor relief laws (a “Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the U.S. Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other debtor relief laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and each Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “DQ List”) on any electronic communication,
including that portion of any electronic communication that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same.


730424113
-119-
 




--------------------------------------------------------------------------------





SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties and other Subsidiaries herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. The
parties hereto acknowledge and agree that this Agreement amends, modifies and
restates (but is not a novation of) the Existing Credit Agreement. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.


730424113
-120-
 




--------------------------------------------------------------------------------





SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Borrower against any
and all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.
(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.
(c)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter


730424113
-121-
 




--------------------------------------------------------------------------------





jurisdiction, the Supreme Court of the State of New York sitting in the Borough
of Manhattan), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any
Borrower, any Loan Party or its properties in the courts of any jurisdiction.
(d)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons


730424113
-122-
 




--------------------------------------------------------------------------------





to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
under any other Loan Document, (f) subject to a written agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their respective obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the
Borrowers or their Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrowers or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers who did not acquire such information as a
result of a breach of this Section. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrowers
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. The Loan Parties hereby authorize
the publication by Administrative Agent or any Lender of customary advertising
materials relating to the transaction contemplated hereby using the name,
product, photographs, logo or trademark of the Loan Parties; provided that any
such use of any such photograph, logo or trademark shall be subject to the prior
written consent of Lippert.
SECTION 9.13    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


730424113
-123-
 




--------------------------------------------------------------------------------





(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.15    No Fiduciary Duty, etc.
(a)     The Company and each Borrower each acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrowers with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Borrowers or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to such Borrower with respect thereto.
(b)    Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment


730424113
-124-
 




--------------------------------------------------------------------------------





banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrowers and other
companies with which the Borrowers may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.
(c)    In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with such Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to such Borrower, confidential
information obtained from other companies.
SECTION 9.16    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Borrowers
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.
SECTION 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other


730424113
-125-
 




--------------------------------------------------------------------------------





instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.18    Judgment Currency.
(a)    The obligations hereunder and under the other Loan Documents of the
Borrowers to make payments in dollars (the “Obligation Currency”), shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment
or otherwise, which is expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, the Collateral
Agent, such Issuing Bank or such Lender under this Agreement or the other Loan
Documents, and the applicable Borrower shall (and does hereby) indemnify the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Lender, as
applicable, for any shortfall.
(b)    If, for the purpose of obtaining or enforcing judgment against any
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the Dollar
Equivalent of such amount, in each case, as of the date immediately preceding
the day on which the judgment is given (such Business Day being hereinafter
referred to as the “Judgment Currency Conversion Date”). If there is a change in
the rate of exchange prevailing between the Judgment Currency Conversion Date
and the date of actual payment of the amount due, such Borrower covenants and
agrees to pay, or cause to be paid, such additional amounts, if any (but in any
event not a lesser amount), as may be necessary to ensure that the amount paid
in the Judgment Currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date
SECTION 9.19    Intercreditor Agreements.
Each of the Lenders hereby acknowledges that it has received and reviewed the
Prudential Intercreditor Agreement and agrees to be bound by the terms thereof
as if such Lender was a signatory thereto. Each Lender (and each person that
becomes a Lender hereunder pursuant to Section 2.04) hereby (a) acknowledges
that the Administrative Agent is acting under the Prudential Intercreditor
Agreement (and any other intercreditor agreement contemplated hereby and
executed after the date hereof) as both the Collateral Agent and the
Administrative Agent and (b) waives any conflict of interest, now contemplated
or arising hereafter, in connection therewith and agrees not to assert against
the Administrative Agent or the Collateral Agent any claims, cause of action,
damages or liabilities of whatever kind or nature relating thereto. Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 2.04)
hereby authorizes and directs the Administrative Agent


730424113
-126-
 




--------------------------------------------------------------------------------





to enter into the Prudential Intercreditor Agreement (and any other
intercreditor agreement contemplated hereby and executed after the date hereof)
on behalf of such Lender and agrees that each of the Collateral Agent and the
Administrative Agent, in its various capacities thereunder, may take such
actions on its behalf as is contemplated by the terms of the Prudential
Intercreditor Agreement (and any such other intercreditor agreement).






730424113
-127-
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
LCI INDUSTRIES
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LIPPERT COMPONENTS, INC.,
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LCI INDUSTRIES C.V., REPRESENTED BY ITS SOLE GENERAL PARTNER, KINRO TEXAS INC.
 
By:


 
Name: Brian M. Hall
Title: Chief Financial Officer



LCI INDUSTRIES B.V.
 
By:


 
Name: Brian M. Hall
Title: Director B













Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank and as
Administrative Agent
 
By:
 
 
Name:
Title:





Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and as a Lender
 
By:
 
 
Name:
Title:



Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







 



BANK OF AMERICA, N.A., as Documentation Agent and as a Lender
 
By:
 
 
Name:
Title:









Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






SUNTRUST BANK, as a Lender
 
By:
 
 
Name:
Title:









Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






BANK OF THE WEST, as a Lender
 
By:
 
 
Name:
Title:









Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
By:
 
 
Name:
Title:











Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST, as a Lender
 
By:
 
 
Name:
Title:





Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






BMO HARRIS BANK N.A., as a Lender
 
By:
 
 
Name:
Title:





Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------








SCHEDULE 2.01A
Commitments


Lender
Commitment
JPMorgan Chase Bank, N.A.
$140,000,000
Wells Fargo Bank, National Association
$140,000,000
Bank of America, N.A.
$100,000,000
Suntrust Bank
$75,000,000
Bank of the West
$36,250,000
Branch Banking and Trust Company
$36,250,000
BMO Harris Bank N.A.
$36,250,000
U.S. Bank National Association
$36,250,000
TOTAL
$600,000,000








--------------------------------------------------------------------------------








SCHEDULE 2.01B
Letter of Credit Commitments
Lender
Letter of Credit Commitment
JPMorgan Chase Bank, N.A.
$25,000,000
Wells Fargo Bank, National Association
$25,000,000
Total
$50,000,000





730424113
 
 




--------------------------------------------------------------------------------










SCHEDULE 2.01C
Initial Guarantors




730424113
 
 




--------------------------------------------------------------------------------






SCHEDULE 3.18
Subsidiaries






730424113
 
 






--------------------------------------------------------------------------------






SCHEDULE 6.01
Existing Indebtedness




730424113
 
 






--------------------------------------------------------------------------------








SCHEDULE 6.02
Existing Liens




730424113
 
 






--------------------------------------------------------------------------------








SCHEDULE 6.05
Existing Investments


730424113
 
 






--------------------------------------------------------------------------------







SCHEDULE 6.09
Existing Restrictions




730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
______________________________
2.
Assignee:
______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1 ]
3.
Borrower(s):
Lippert Components, Inc., LCI Industries C.V., LCI Industries B.V.
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
1 Select as applicable
 



730424113
 
 






--------------------------------------------------------------------------------





5.
Credit Agreement:
The Fourth Amended and Restated Credit Agreement dated as of December 14, 2018,
among LCI Industries, Lippert Components, Inc., LCI Industries C.V., LCI
Industries B.V., the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Issuing Bank
6.
Assigned Interest:
 



Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.






























 
 
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



730424113
 
 






--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:



730424113
 
 






--------------------------------------------------------------------------------







[Consented to and] Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By_________________________________
Title:
[Consented to:]
[NAME OF RELEVANT PARTY]
By________________________________
Title:




730424113
 
 






--------------------------------------------------------------------------------








LIPPERT COMPONENTS, INC.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, (iv) any requirements under applicable law for the Assignee to
become a lender under the Credit Agreement or to charge interest at the rate set
forth therein from time to time or (v) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender or any of their respective Related Parties, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.


730424113
 
 






--------------------------------------------------------------------------------





2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT B
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
[ADDRESS]
Telephone: [ ]
Email: [ ]
Fax: [ ]
Attention: [ ]
Copy to:
JPMorgan Chase Bank, N.A.,
as Administrative Agent
[ADDRESS]
Attention: [ ]
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LCI Industries, a Delaware
corporation, Lippert Components, Inc., a Delaware corporation, each Foreign
Borrower from time to time party thereto, each Lender from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. This notice constitutes a
Borrowing Request and [Name of Borrower] hereby gives you notice, pursuant to
Section 2.03 of the Credit Agreement, that it requests a Borrowing under the
Credit Agreement, and in that connection [Name of Borrower] specifies the
following information with respect to such Borrowing:
(A)    Aggregate principal amount of Borrowing: $_________________
(B)    Date of Borrowing (which is a Business Day):________________
(C)    Currency of Borrowing:3 ________________
(D)    Type of Borrowing:4 ____________________________________
 
 
 
3 If no election as to currency is specified, then the requested Borrowing shall
be denominated in dollars.
4 Specify ABR Borrowing, Eurodollar Borrowing, CDOR Borrowing or AUD Screen Rate
Borrowing. If no election as to the Type of Borrowing is specified (and the
currency is not specified or is specified as dollars), then the requested
Borrowing shall be an ABR Borrowing denominated on dollars.





730424113
 
 






--------------------------------------------------------------------------------





(D)    Interest Period:5 _____________________
[(E)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [NAME OF BANK] (Account No.: ______________)]

The undersigned Borrower hereby certifies that the conditions specified in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement have been
satisfied and that, after giving effect to the Borrowing requested hereby, the
Total Revolving Credit Exposure shall not exceed the maximum amount thereof
specified in Section 2.01 of the Credit Agreement.
Very truly yours,

[BORROWER],
 
By:
 
 
Name:
 
Title:























 
 
 
5 Applicable to Eurodollar Borrowings, CDOR Borrowings and AUD Screen Rate
Borrowings only. Shall be subject to the definition of “Interest Period” and can
be a period of one, two, three or six months (or, with the consent of each
Lender, twelve months). Cannot extend beyond the Maturity Date. If an Interest
Period is not specified, then Lippert shall be deemed to have selected an
Interest Period of one month’s duration.







730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
10 S. Dearborn St. L2
Chicago, IL 60603
Telephone: [ ]
Email: [ ]
Fax: [ ]
Attention: [ ]
Copy to:
JPMorgan Chase Bank, N.A.,
as Administrative Agent
[ADDRESS]
Attention: [ ]
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LCI Industries, a Delaware
corporation, Lippert Components, Inc., a Delaware corporation, each Foreign
Borrower from time to time party thereto, each Lender from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. This notice constitutes an
Interest Election Request and [Name of Borrower] hereby gives you notice,
pursuant to Section 2.08 of the Credit Agreement, that it requests to convert an
existing Borrowing under the Credit Agreement, and in that connection [Name of
Borrower] specifies the following information with respect to such conversion
requested hereby:
(A)
List date, Type, principal amount, currency and Interest Period (if applicable)
of existing Borrowing: ___________

(B)    Aggregate principal amount of resulting Borrowing: $_________________
(C)
Effective date of interest election (which is a Business Day):________________

(D)    Type of Borrowing:6 ____________________________________
 
 
 
6 Specify ABR Borrowing, Eurodollar Borrowing, CDOR Borrowing or AUD Screen Rate
Borrowing.





730424113
 
 






--------------------------------------------------------------------------------





(E)
Interest Period and last day thereof (if a Eurocurrency Borrowing):7
_____________________

Very truly yours,

[BORROWER],
 
By:
 
 
Name:
 
Title:

















 
 
 
7 Applicable to Eurodollar Borrowings, CDOR Borrowings and AUD Screen Rate
Borrowings only. Shall be subject to the definition of “Interest Period” and can
be a period of one, two, three or six months. Cannot extend beyond the Maturity
Date. If an Interest Period is not specified, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.







730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT D
[RESERVED]




730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LCI Industries, a Delaware
corporation, Lippert Components, Inc., a Delaware corporation, each Foreign
Borrower from time to time party thereto, each Lender from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:                                                                            
 
Name:
 
Title:

Date: ________ __, 20[ ]




730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LCI Industries, a Delaware
corporation, Lippert Components, Inc., a Delaware corporation, each Foreign
Borrower from time to time party thereto, each Lender from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT E-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LCI Industries, a Delaware
corporation, Lippert Components, Inc., a Delaware corporation, each Foreign
Borrower from time to time party thereto, each Lender from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]


730424113
 
 






--------------------------------------------------------------------------------






EXHIBIT E-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LCI Industries, a Delaware
corporation, Lippert Components, Inc., a Delaware corporation, each Foreign
Borrower from time to time party thereto, each Lender from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






730424113
 
 






--------------------------------------------------------------------------------





[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]


730424113
 
 






--------------------------------------------------------------------------------







EXHIBIT F
FORM OF
OMNIBUS REAFFIRMATION


730424113
 
 




